Exhibit 10.1

Execution Version

THIRD SUPPLEMENTAL INDENTURE

between

LEVEL 3 COMMUNICATIONS, INC.

and

THE BANK OF NEW YORK

as Trustee

Up to $345,000,000

3.5% Convertible Senior Notes due 2012

 

--------------------------------------------------------------------------------

Dated as of June 13, 2006

Supplement to Amended and Restated Indenture dated as of July 8, 2003

(Senior Debt Securities)



--------------------------------------------------------------------------------

THIS THIRD SUPPLEMENTAL INDENTURE, dated as of June 13, 2006, is by and between
Level 3 Communications, Inc., a Delaware corporation (the “Company”), and The
Bank of New York, a New York banking corporation, as successor to IBJ Whitehall
Bank & Trust Company (the “Trustee”), having a Corporate Trust Office at 101
Barclay Street, Floor 8 West, New York, New York 10286, as Trustee under the
Indenture (defined below).

WHEREAS IBJ Whitehall Bank & Trust Company (f/k/a IBJ Schroder Bank & Trust
Company) (“IBJ”) was originally named as trustee in an indenture, the form of
which was an exhibit to the Company’s registration statement on Form S-3 filed
on February 3, 1999, and the Trustee has succeeded to all or substantially all
of IBJ’s corporate trust business, and the Company and the Trustee have as of
July 8, 2003, entered into an amended and restated indenture (as supplemented,
the “Indenture”), providing for the issuance by the Company from time to time of
its senior debt securities;

WHEREAS Section 901 of the Indenture provides, among other things, that the
Company, when authorized by or pursuant to a Board Resolution, and the Trustee
may, without the consent of the Holders of Securities, enter into one or more
indentures supplemental to the Indenture to establish the form or terms of
Securities of any series, including the provisions and procedures providing for
the adjustment of conversion rights with respect to Securities convertible into
Common Stock, or to change or eliminate any of the provisions of the Indenture,
provided that any such change or elimination shall become effective only when
there is no Security Outstanding of any series created prior to the execution of
such supplemental indenture which is entitled to the benefit of such provisions;

WHEREAS the Company desires to issue one series of convertible senior debt
securities under the Indenture, and has duly authorized the creation and
issuance of such debt securities under the Indenture, and has duly authorized
the execution and delivery of this Third Supplemental Indenture to modify the
Indenture and to provide certain additional provisions as hereinafter described;

WHEREAS the Company and the Trustee deem it advisable to enter into this Third
Supplemental Indenture for the purposes of establishing the terms of such
convertible senior debt securities and providing for the rights, obligations and
duties of the Trustee with respect to such debt securities;

WHEREAS, concurrently with the execution hereof, the Company has delivered an
Officers’ Certificate and has caused its counsel to deliver to the Trustee an
Opinion of Counsel or a reliance letter upon an opinion of counsel; and

WHEREAS all conditions and requirements of the Indenture necessary to make this
Third Supplemental Indenture a valid, binding and legal instrument in accordance
with its terms have been performed and fulfilled by the parties hereto, and the

 

2



--------------------------------------------------------------------------------

execution and delivery thereof have been in all respects duly authorized by the
parties hereto.

NOW, THEREFORE, for and in consideration of the mutual premises and agreements
herein contained, the Company and the Trustee covenant and agree, for the equal
and proportionate benefit of all Holders of the Securities, as follows:

ARTICLE I

Creation of the Securities

SECTION 1.1. Designation of the Series. Pursuant to the terms hereof and
Sections 201 and 301 of the Indenture, the Company hereby creates a series of
its convertible senior debt securities designated as the “3.5% Convertible
Senior Notes due 2012” (the “Notes”), which Notes shall be deemed “Securities”
for all purposes under the Indenture.

SECTION 1.2. Form of Securities. The Notes will be issued in definitive form
without coupons and the definitive form of the Notes shall be substantially in
the form set forth in Exhibit A attached hereto, which is incorporated herein
and made part hereof. The Notes shall bear interest, be payable and have such
other terms as are stated in the form of definitive Note or in the Indenture, as
supplemented by this Third Supplemental Indenture. The Stated Maturity of the
Notes shall be June 15, 2012.

SECTION 1.3. Limit on Amount of Securities. The Notes will not exceed
$345,000,000 and may, upon the execution and delivery of this Third Supplemental
Indenture or from time to time thereafter, be executed by the Company and
delivered to the Trustee for authentication, and the Trustee shall thereupon
authenticate and deliver said Notes to or upon the Company Order, without
further action by the Company.

SECTION 1.4. Ranking. The Notes will be the Company’s unsecured and
unsubordinated obligations and rank equal in right of payment with all of the
Company’s existing and future unsecured and unsubordinated indebtedness.

SECTION 1.5. Certificate of Authentication. The Trustee’s certificate of
authentication to be borne on the Notes shall be substantially as provided in
the form of note attached hereto as Exhibit A.

SECTION 1.6. No Sinking Fund. No sinking fund will be provided with respect to
the Notes (notwithstanding any provisions of the Indenture with respect to
sinking fund obligations).

SECTION 1.7. No Additional Amounts. No Additional Amounts will be payable with
respect to the Notes (notwithstanding any provisions of the Indenture with
respect to Additional Amount obligations).

 

3



--------------------------------------------------------------------------------

SECTION 1.8. Repayment at the Option of Holders. There will be no right of
repayment at the option of the Holders pursuant to Article Thirteen of the
Indenture.

SECTION 1.9. Definitions. (a) Capitalized terms used herein and not otherwise
defined shall have the respective meanings assigned thereto in the Indenture.

(b) Solely for purposes of this Third Supplemental Indenture and the Notes, the
following definitions of Section 101 of the Indenture are hereby amended in
their entirety to read as follows:

“Material Subsidiary” means any Subsidiary of the Company which at the date of
determination is a “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X under the Securities Act and the Exchange Act.

“Person” means any individual, corporation, company, partnership, joint venture,
limited liability company, association, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.

“Subsidiary” of any Person means (a) a corporation more than 50% of the combined
voting power of the outstanding Voting Stock of which is owned, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or by such Person and one or more Subsidiaries thereof or (b) any other Person
(other than a corporation) in which such Person, or one or more other
Subsidiaries of such Person and one or more other Subsidiaries thereof, directly
or indirectly, has at least a majority ownership and power to direct the
policies, management and affairs thereof.

(c) Solely for purposes of this Third Supplemental Indenture and the Notes, the
following terms shall have the indicated meanings:

“Acquired Debt” means, with respect to any specified Person, (a) indebtedness of
any other Person existing at the time such Person merges with or into or
consolidates with such specified Person and (b) indebtedness secured by a Lien
encumbering any property acquired by such specified Person, which indebtedness
in each case was not incurred in anticipation of, and was outstanding prior to,
such merger, consolidation or acquisition.

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
and exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

“Change in Control” at such time after the original issuance of the Notes means
the occurrence of one or more of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successor provisions to either of the foregoing),

 

4



--------------------------------------------------------------------------------

including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, other than any one or more of the Permitted Holders, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except that
a person will be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the total voting power of the Voting Stock of the Company (other than
as a result of any merger, share exchange, transfer of assets or similar
transaction solely for the purpose of changing the Company’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of the Common Stock solely into shares of common stock of the
surviving entity); provided, however, that the Permitted Holders are the
“beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, except
that a person will be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, in the
aggregate of a lesser percentage of the total voting power of the Voting Stock
of the Company than such other person or group (for purposes of this clause (a),
such person or group shall be deemed to beneficially own any Voting Stock of a
corporation (the “specified corporation”) held by any other corporation (the
“parent corporation”) so long as such person or group beneficially owns,
directly or indirectly, in the aggregate a majority of the total voting power of
the Voting Stock of such parent corporation); or

(b) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act, except that a person will be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of a majority of the total voting power of the Voting
Stock of the Company (other than as a result of any merger, share exchange,
transfer of assets or similar transaction solely for the purpose of changing the
jurisdiction of incorporation of the Company and resulting in a
reclassification, conversion or exchange of outstanding shares of the Common
Stock solely into shares of common stock of the surviving entity) and (ii) a
Termination of Trading shall have occurred; or

(c) the Company’s consolidation or merger with or into any other Person, any
merger of another Person into the Company, or any sale, transfer, assignment,
lease, conveyance or other disposition, directly or indirectly, of all or
substantially all the assets of the Company and its Subsidiaries, considered as
a whole (other than a disposition of such assets as an entirety or virtually as
an entirety to a wholly owned Subsidiary or one or more Permitted Holders) shall
have occurred, other than (i) any transaction (A) that does not result in any
reclassification,

 

5



--------------------------------------------------------------------------------

conversion, exchange or cancellation of outstanding shares of the Company’s
Capital Stock and (B) pursuant to which Holders of the Company’s Capital Stock
immediately prior to the transaction are entitled to exercise, directly or
indirectly, 50% or more of the total voting power of all shares of Capital Stock
entitled to vote generally in the election of directors of the continuing or
surviving person immediately after the transaction; or (ii) any merger, share
exchange, transfer of assets or similar transaction solely for the purpose of
changing the Company’s jurisdiction of incorporation and resulting in a
reclassification, conversion or exchange of outstanding shares of the Common
Stock solely into shares of common stock of the surviving entity; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Company (together with
any new directors whose election or appointment by such board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company than in office; or

(e) the shareholders of the Company shall have approved any plan of liquidation
or dissolution of the Company.

“Closing Sale Price” of the shares of Common Stock on any date means the closing
per share sale price (or, if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) on such date as
reported in composite transactions on the Nasdaq National Market or such
principal United States securities exchange on which shares of Common Stock may
be traded or, if the shares of Common Stock are not listed on the Nasdaq
National Market or a United States national or regional securities exchange, as
reported by the Nasdaq system or by the National Quotation Bureau Incorporated.
In the absence of such quotations, the Company shall be entitled to determine
the Closing Sale Price on the basis of such quotations as it considers
appropriate. Closing Sale Price shall be determined without reference to
extended or after hours trading.

“Conversion Agent” means the Trustee or any other Person appointed by the
Company to accept Notes presented for conversion.

“Conversion Price” means $1,000 divided by the applicable Conversion Rate.

“Conversion Rate” is defined in Section 1604 of the Indenture as amended by this
Third Supplemental Indenture.

“Designated Event” means the occurrence of a Change in Control or a Termination
of Trading.

 

6



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fair Market Value” has the meaning set forth in Section 1605(f)(2) of the
Indenture as amended by this Third Supplemental Indenture.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, security
interest, lien, charge, encumbrance or other security agreement of any kind or
nature whatsoever; provided, however, that Liens shall not include defeasance
trusts or funds. For purposes of this definition, the sale, lease, conveyance or
other transfer by the Company or any of its subsidiaries of, including the grant
of indefeasible rights of use or equivalent arrangements with respect to, dark
or lit communications fiber capacity or communications conduit shall not
constitute a Lien.

“Permitted Holders” means the members of the Company’s Board of Directors on
April 28, 1998, and their respective estates, spouses, ancestors, and lineal
descendants, the legal representatives of any of the foregoing and the trustees
of any bona fide trusts of which the foregoing are the sole beneficiaries or the
grantors, or any Person of which the foregoing “beneficially owns” (as defined
in Rule 13d-3 under the Exchange Act) at least 66-2/3% of the total voting power
of the Voting Stock of such Person.

“Redemption Price” when used with respect to any of the Notes to be redeemed,
means the price fixed for such redemption pursuant to Article VI and the Notes.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Specified Indebtedness” means (a) the Company’s 9  1/8% Senior Notes due 2008,
11% Senior Notes due 2008, 10  1/2% Senior Discount Notes due 2008, 10  3/4%
Senior Euro Notes due 2008, 12  7/8% Senior Discount Notes due 2010, 11  1/4%
Senior Euro Notes due 2010, 11  1/4% Senior Notes due 2010, 2  7/8% Convertible
Senior Notes due 2010, 6.0% Convertible Subordinated Notes due 2009, 6.0%
Convertible Subordinated Notes due 2010, 9% Convertible Senior Discount Notes
due 2013, 5  1/4% Convertible Senior Notes due 2011, 10% Convertible Senior
Notes due 2011, 11  1/2% Senior Notes due 2010, 10  3/4% Senior Notes due 2008
and (b) any indebtedness of the Company for borrowed money that (i) is in the
form of, or represented by, bonds, notes, debentures or other securities or any
guarantee thereof (other than promissory notes or similar evidences of
indebtedness under bank loans, reimbursement agreements, receivables facilities
or other bank, insurance or other institutional financing agreements under
Section 4(2) of the Securities Act or any guarantee thereof) and (ii) is, or may
be, quoted, listed or purchased and sold on any stock exchange, automated
securities trading system or over-the-counter or other securities market
(including, without prejudice to the generality of the foregoing, the market for
securities eligible for resale pursuant to Rule 144A under the Securities Act).
For the avoidance of doubt, “Specified Indebtedness” shall not include
indebtedness among the Company or its Subsidiaries or among Subsidiaries of the
Company.

 

7



--------------------------------------------------------------------------------

“Termination of Trading” will be deemed to have occurred if the Common Stock (or
other common stock into which the Notes are then convertible) is neither listed
for trading on a U.S. national securities exchange nor approved for trading on
the Nasdaq National Market.

“Trading Day” means (a) if the applicable security is quoted on the Nasdaq
National Market, a day on which trades may be made thereon, (b) if the
applicable security is listed or admitted for trading on the New York Stock
Exchange or another national or regional securities exchange, a day on which the
New York Stock Exchange or such other national or regional securities exchange
is open for business or (c) if the applicable security is not so listed,
admitted for trading or quoted, any day other than a Saturday or Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.

“Voting Stock” of any Person means the Capital Stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only for so long as
no senior class of securities has such voting power by reason of any
contingency.

ARTICLE II

Events of Default

SECTION 2.1. Amendments to Article Five. Article Five of the Indenture is
amended in its entirety with respect to the Notes as follows:

“SECTION 501. Events of Default. An “Event of Default” with respect to any Notes
occurs if:

(a) the Company defaults in the payment of principal of, or premium, if any, on,
the Notes when due at maturity, upon repurchase, upon acceleration or otherwise,
including, without limitation, failure of the Company to make any optional
redemption payment when required pursuant to Article VI of the Third
Supplemental Indenture; or

(b) the Company defaults in the payment of any installment of interest on the
Notes when due (including any interest payable in connection with a repurchase
pursuant to Section 1006 or in connection with any optional redemption payment
pursuant to Article VI of the Third Supplemental Indenture) and continuance of
such default for 30 days or more; or

(c) (i) the Company defaults in the payment of the Designated Event Payment in
respect of the Notes on the date therefor; or (ii) the Company fails to provide
timely notice of any Designated Event in accordance with Section 1006; or

(d) the Company defaults (other than a default set forth in clause (a), (b) or
(c) above) in the performance of, or breaches, any other covenant or warranty of
the Company set forth in this Indenture or the Notes and fails to remedy such
default or

 

8



--------------------------------------------------------------------------------

breach within a period of 60 days after the receipt of written notice
(specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder) from the Trustee or the
Holders of at least 25% in aggregate principal amount of the then outstanding
Notes; or

(e) a default under any credit agreement, mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any indebtedness for money borrowed by the Company or any Material Subsidiary
(or the payment of which is guaranteed or secured by the Company or any of its
Material Subsidiaries), whether such indebtedness or guarantee exists on the
date of this Indenture or is created thereafter, which default (i) is caused by
a failure to pay when due any principal of such indebtedness within the grace
period provided for in such indebtedness, which failure continues beyond any
applicable grace period (a “Payment Default”), or (ii) results in the
acceleration of such indebtedness prior to its express maturity (without such
acceleration being rescinded or annulled) and, in each case, the principal
amount of such indebtedness, together with the principal amount of any other
such indebtedness under which there is a Payment Default or the maturity of
which has been so accelerated, aggregates $25,000,000 or its foreign currency
equivalent or more and such Payment Default is not cured or such acceleration is
not annulled within 10 days after receipt of written notice (specifying such
default and requiring the Company to cause such Payment Default to be cured or
cause such acceleration to be rescinded or annulled and stating that such notice
is a “Notice of Default” hereunder) by the Company from the Trustee or by the
Company and the Trustee from any Holder of Notes; or

(f) failure to pay a final, nonappealable judgment or final, nonappealable
judgments (other than any judgment as to which a reputable insurance company has
accepted full liability) for the payment of money entered by a court or courts
of competent jurisdiction against the Company or any Material Subsidiaries of
the Company, which judgments remain unstayed, unbonded or undischarged for a
period of 60 days, provided that the aggregate amount of all such judgments
exceeds $25,000,000 or its foreign currency equivalent; or

(g) the Company or any Material Subsidiary, pursuant to or within the meaning of
any Bankruptcy Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property,

(iv) makes a general assignment for the benefit of its creditors, or

(v) makes the admission in writing that it generally is unable to pay its debts
as the same become due; or

 

9



--------------------------------------------------------------------------------

(h) a court of competent jurisdiction enters a judgment, order or decree under
any Bankruptcy Law that:

(i) is for relief against the Company or any Material Subsidiary in an
involuntary case, and the order or decree remains unstayed and in effect for 90
days,

(ii) appoints a Custodian of the Company or any Material Subsidiary, and the
order or decree remains unstayed and in effect for 90 days, or

(iii) orders the liquidation of the Company or any Material Subsidiary, and the
order or decree remains unstayed and in effect for 90 days.

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
state law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

SECTION 502. Acceleration. If an Event of Default (other than an Event of
Default with respect to the Company specified in clauses (g) and (h) of
Section 501) occurs and is continuing, then and in every such case the Trustee,
by written notice to the Company, or the Holders of at least 25% in aggregate
principal amount of the then outstanding Notes, by written notice to the Company
and the Trustee, may declare the unpaid principal of, premium, if any, and
accrued and unpaid interest on all the Notes to be due and payable. Upon such
declaration, such principal amount, premium, if any, and accrued and unpaid
interest shall become immediately due and payable, notwithstanding anything
contained in this Indenture or the Notes to the contrary. If any Event of
Default with respect to the Company specified in clause (g) or (h) of
Section 501 occurs, all unpaid principal of, and premium, if any, and accrued
and unpaid interest on the Notes then outstanding shall become automatically due
and payable, without any declaration or other act on the part of the Trustee or
any Holder of Notes.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by notice to the Trustee may rescind an acceleration of the Notes and its
consequences if all existing Events of Default (other than nonpayment of
principal of, premium, if any, and interest on the Notes which has become due
solely by virtue of such acceleration) have been cured or waived and if the
rescission would not conflict with any judgment or decree of any court of
competent jurisdiction. No such rescission shall affect any subsequent Default
or Event of Default or impair any right consequent thereto.

In the case of any Event of Default, pursuant to the provisions of this
Section 502, occurring by reason of any wilful action (or inaction) taken (or
not taken) by or on behalf of the Company with the intention of avoiding payment
of the premium which the Company would have had to pay if the Company then had
elected to redeem the Notes pursuant to paragraph 5 of the Notes, an equivalent
premium shall also become and be immediately due and payable to the extent
permitted by law, upon the acceleration of the Notes notwithstanding anything
contained in this Indenture or in the Notes to the contrary. If an Event of
Default occurs on any date on which the Company is prohibited

 

10



--------------------------------------------------------------------------------

from redeeming the Notes, pursuant to paragraph 5 of the Notes, by reason of any
wilful action (or inaction) taken (or not taken) by or on behalf of the Company
with the intention of avoiding the prohibition on redemption of the Notes on
such date, then the maximum redemption premium specified in this Indenture shall
also become immediately due and payable to the extent permitted by law upon the
acceleration of the Notes. A premium is due under this Indenture and under the
Notes only pursuant to this paragraph, Article VI of the Third Supplemental
Indenture and paragraph 5 of the Notes.

SECTION 503. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy by proceeding at law or in equity to
collect the payment of principal of or interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture. The Trustee may
maintain a proceeding even if it does not possess any of the Notes or does not
produce any of them in the proceeding. A delay or omission by the Trustee or any
Holder of a Note in exercising any right or remedy occurring upon an Event of
Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Event of Default. All remedies are cumulative to the extent
permitted by law.

SECTION 504. Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of the Notes then outstanding may, on behalf of the Holders of
all the Notes, waive an existing Default or Event of Default and its
consequences, except a Default or Event of Default in the payment of the
principal of, and premium, if any, or interest on the Notes (other than the
non-payment of principal of, and premium, if any, and interest on the Notes
which has become due solely by virtue of an acceleration which has been duly
rescinded as provided above), or in respect of a covenant or provision of this
Indenture which cannot be modified or amended without the consent of all Holders
of Notes. When a Default or Event of Default is waived, it is cured and stops
continuing. No waiver shall extend to any subsequent or other Default or Event
of Default or impair any right consequent thereon.

SECTION 505. Control by Majority. The Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on it. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture that the
Trustee determines may be unduly prejudicial to the rights of other Holders of
Notes or that may involve the Trustee in personal liability; provided, however,
that the Trustee shall have no duty or obligation (subject to Section 601) to
ascertain whether or not such actions or forbearances are unduly prejudicial to
such Holders; provided further, however that the Trustee may take any other
action the Trustee deems proper that is not inconsistent with such directions.

SECTION 506. Limitation on Suits. A Holder of a Note may not pursue any remedy
with respect to this Indenture or the Notes unless:

(a) the Holder gives to the Trustee notice of a continuing Event of Default;

 

11



--------------------------------------------------------------------------------

(b) the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

(c) such Holder or Holders offer and, if requested, provide to the Trustee
indemnity satisfactory to the Trustee against any loss, liability or expense;

(d) the Trustee does not comply with the request within 30 days after receipt of
the request and the offer and, if requested, the provision of indemnity; and

(e) during such 30-day period the Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with the request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.

SECTION 507. Rights of Holders To Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder of a Note to receive
payment of principal, premium, if any, and interest on the Note, on or after the
respective due dates expressed in the Note, or to bring suit for the enforcement
of any such payment on or after such respective dates, or to bring suit for the
enforcement of the right to convert the Note shall not be impaired or affected
without the consent of the Holder of a Note.

SECTION 508. Collection Suit by Trustee. If an Event of Default specified in
Section 501(a), (b) or (c)(i) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount of principal, premium, if any, and interest remaining
unpaid on the Notes and interest on overdue principal, premium, if any, and
interest and such further amount as shall be sufficient to cover the costs and,
to the extent lawful, expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.

SECTION 509. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Holders of Notes allowed in any
judicial proceedings relative to the Company, its creditors or its property.
Nothing contained herein shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder of a Note any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

SECTION 510. Priorities. Any money collected by the Trustee pursuant to this
Article shall be applied in the following order, at the date or dates fixed by
the Trustee and, in case of the distribution of such money on account of
principal (or premium, if any) or interest, upon presentation of the Notes or
coupons, or both, as the

 

12



--------------------------------------------------------------------------------

case may be, and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee and any predecessor Trustee
under Section 606;

SECOND: To the payment of the amounts then due and unpaid upon the Notes for
principal (and premium, if any) and interest, in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the aggregate amounts due and payable on such
Notes for principal (and premium, if any) and interest, respectively; and

THIRD: To the payment of the remainder, if any, to the Company.

SECTION 511. Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit, other than the Trustee, of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section does not apply to a
suit by the Trustee, a suit by a Holder pursuant to Section 507 or a suit by
Holders of more than 10% in principal amount of the then outstanding Notes.”

SECTION 2.2. Notice of Default or Event of Default. The Company shall deliver to
the Trustee, as soon as reasonably practicable and in any event within 30 days
after an executive officer of the Company becomes aware of the occurrence of any
Event of Default or any event which, with notice or the lapse of time or both,
would constitute an Event of Default, an Officers’ Certificate setting forth the
details of such Event of Default or Default and the action which the Company
proposes to take with respect thereto.

ARTICLE III

Consolidation, Merger, Sale, Lease or Conveyance

SECTION 3.1. Amendments to Article Eight. Article Eight of the Indenture is
amended in its entirety with respect to the Notes as follows:

“SECTION 801. When the Company May Merge, Etc. The Company may not, in a single
transaction or series of related transactions, consolidate or merge with or into
or effect a share exchange with (whether or not the Company is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets as an entirety or
substantially as an entirety to, any Person unless:

(a) either

 

13



--------------------------------------------------------------------------------

(i) the Company shall be the surviving or continuing corporation, or

(ii) the Person formed by or surviving any such consolidation, merger or share
exchange (if other than the Company) or the Person which acquires by sale,
assignment, transfer, lease, conveyance or other disposition the properties and
assets of the Company substantially as an entirety:

(1) shall be a corporation organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia and

(2) shall expressly assume, by supplemental indenture in form reasonably
satisfactory to the Trustee, executed and delivered to the Trustee, the due and
punctual payment of the principal of, and interest, and premium, if any, on all
of the Notes and the performance of every covenant of the Notes and this
Indenture on the part of the Company to be performed or observed, including,
without limitation, modifications to rights of Holders to cause the repurchase
of Notes upon a Designated Event in accordance with the Section 1006 and
conversion rights in accordance with Section 1606 to the extent required by such
Sections;

(b) immediately after giving effect to such transaction no Default and no Event
of Default shall have occurred and be continuing; and

(c) the Company or such successor Person shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger, share exchange, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture, comply with this provision of this Indenture and that
all conditions precedent in this Indenture relating to such transaction have
been satisfied.

For purposes of this Section 801, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Subsidiaries of the
Company, the Capital Stock of which individually or in the aggregate constitutes
all or substantially all of the properties and assets of the Company, shall be
deemed to be the transfer of all or substantially all of the properties and
assets of the Company.

SECTION 802. Successor Corporation Substituted. Upon any such consolidation,
merger, share exchange, sale, assignment, conveyance, lease, transfer or other
disposition in accordance with Section 801, the successor Person formed by such
consolidation or share exchange or into which the Company is merged or to which
such sale, assignment, conveyance, lease, transfer or other disposition is made
will succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such successor
had been named as the Company herein, and thereafter (except in the case of a
lease) the predecessor corporation will be relieved of all further obligations
and covenants under this Indenture and the Notes.

 

14



--------------------------------------------------------------------------------

SECTION 803. Purchase Option on Change of Control. This Article Eight does not
affect the obligations of the Company (including without limitation any
successor to the Company) under Section 1006.”

ARTICLE IV

Supplemental Indentures

SECTION 4.1. Amendments to Article Nine. (a) Section 901 is hereby amended with
respect to the Notes by deleting the word “or” from the end of clause
(9) thereof, deleting the “.” from the end of clause (10) thereof and
substituting a “;” in its place and by adding the following to the end thereof:

“(11) to provide for the assumption of our obligations to Holders of Notes in
the Indenture as supplemented by Article III of the Third Supplemental
Indenture;

(12) to provide for conversion rights or repurchase rights of Holders of Notes
in the event of consolidation, merger, share exchange or sale of all or
substantially all of the assets of the Company as required to comply with
Section 801 or 1606;

(13) to reduce the Conversion Price;

(14) to add guarantees with respect to the Notes; or

(15) to comply with the requirements of the Commission in order to effect or
maintain the qualification of this Indenture under the TIA.”

(b) Section 902 is hereby amended by inserting “including Defaulted Interest,”
after the words “or interest on,” in clause (1) thereof and by deleting the “.”
from the end of clause (4) thereof and substituting a “; or” in its place and by
adding the following to the end thereof:

“(5) to waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on the Notes (except a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of the Notes then outstanding and a waiver of the payment default that resulted
from such acceleration); or

(6) to make any change in the provisions of this Indenture relating to waivers
of past Defaults or Events of Default or the rights of Holders of Notes to
receive payments of principal of, premium, if any, or interest on the Notes; or

(7) to make any adverse change to the abilities of Holders of Notes to enforce
their rights under this Indenture.”

 

15



--------------------------------------------------------------------------------

ARTICLE V

Purchase at Option of Holders Upon a Designated Event;

Limitation on Liens

SECTION 5.1. Amendment to Article Ten. Article Ten is amended by adding to the
end the following new Sections 1006 through Section 1013, in each case with
respect to the Notes to read as follows:

“SECTION 1006. Purchase of Notes at Option of the Holder upon a Designated
Event. (a) Following a Designated Event, the Company shall notify the Holders of
Notes in writing of such occurrence and shall make an offer (the “Designated
Event Offer”) to repurchase all Notes then outstanding at a repurchase price in
cash (the “Designated Event Payment”) equal to 100% of the principal amount
thereof, plus (subject to the following sentence) accrued and unpaid interest
to, but excluding, the Designated Event Purchase Date (as defined below). If
such Designated Event Purchase Date is after a Regular Record Date or a Special
Record Date but on or prior to the corresponding Interest Payment Date or a
Defaulted Interest payment date, however, then the Company shall pay the
interest payable on such date to the Person in whose name the Security is
registered at the close of business on the relevant Regular Record Date or
Special Record Date.

(b) Notice of a Designated Event shall be mailed by or at the direction of the
Company to the Holders of Notes as specified in Section 1007. During the period
specified in such notice, Holders of Notes may elect to tender their Notes in
whole or in part in integral multiples of $1,000 in exchange for the Designated
Event Payment. Payment shall be made by the Company in respect of Notes properly
tendered pursuant to this Section 1006 on a Business Day specified by the
Company (the “Designated Event Purchase Date”) which shall be no earlier than
20 Business Days and no later than 30 Business Days after the date of the notice
given pursuant to Section 1007.

SECTION 1007. Notice of Designated Event; Designated Event Purchase Notice.

(a) Within 30 days after the occurrence of a Designated Event, the Company, or,
at the written request and expense of the Company within 30 days after such
occurrence, the Trustee, shall give to all Holders notice of the occurrence of
the Designated Event and of the purchase right set forth herein arising as a
result thereof. The Company shall also deliver a copy of such notice of a
purchase right to the Trustee. The notice shall include a form of Designated
Event Purchase Notice to be completed by the Holder and shall state:

(1) briefly, the events causing a Designated Event and the date of such
Designated Event;

(2) the date by which the Designated Event Purchase Notice pursuant to this
Section 1007 must be given;

 

16



--------------------------------------------------------------------------------

(3) the Designated Event Purchase Date;

(4) the Designated Event Payment;

(5) the name and address of the Paying Agent and the Conversion Agent;

(6) that Notes as to which a Designated Event Purchase Notice has been given may
be converted pursuant to the Indenture only if the Designated Event Purchase
Notice has been withdrawn in accordance with the terms of this Indenture;

(7) that Notes must be surrendered to the Paying Agent to collect payment;

(8) that the Designated Event Payment for any Note as to which a Designated
Event Purchase Notice has been duly given and not withdrawn will be paid
promptly following the later of the Designated Event Purchase Date and the time
of surrender of such Note as described in (7) above;

(9) briefly, the procedures the Holder must follow to exercise rights under
Section 1006;

(10) briefly, the conversion rights of the Notes, including the Conversion Rate
and any adjustments thereto, including, if such Designated Event constitutes a
Change in Control, whether any Additional Shares will be issued by the Company
to Holders of Notes who convert their Notes in connection with the Change in
Control;

(11) the procedures for withdrawing a Designated Event Purchase Notice;

(12) the CUSIP number of the Notes;

(13) that, unless the Company defaults in making the Designated Event Payment,
any Note accepted for purchase pursuant to the Designated Event Offer shall
cease to accrue interest on the Designated Event Purchase Date and no further
interest shall accrue on or after such date; and

(14) that in the case of a Designated Event Purchase Date that occurs after a
Regular Record Date or Special Record Date and on or prior to the corresponding
Interest Payment Date or Defaulted Interest payment date, the interest due on
such date shall be paid to the Holder of such Note at the close of business on
the relevant Regular Record Date or Special Record Date.

(b) A Holder may exercise its rights specified in Section 1006 hereof upon
delivery of a written notice of purchase (a “Designated Event Purchase Notice”)
to the Paying Agent prior to the Designated Event Purchase Date, stating:

 

17



--------------------------------------------------------------------------------

(1) the certificate number, if any, of each Note, if any, which the Holder will
deliver to be purchased;

(2) the portion of the principal amount of the Note which the Holder will
deliver to be purchased, which portion must be $1,000 or any whole multiple
thereof; and

(3) that such Note shall be purchased pursuant to the terms and conditions
specified on the reverse side of the Notes and in this Indenture;

provided, however, that if the Notes are not in certificated form, a Holder’s
Designated Event Purchase Notice must comply with the applicable Depositary
procedures.

The delivery of such Note to the Paying Agent prior to the Designated Event
Purchase Date (together with all necessary endorsements) at the offices of the
Paying Agent shall be a condition to the receipt by the Holder of the Designated
Event Payment therefor; provided, however, that such Designated Event Payment
shall be so paid only if the Note so delivered to the Paying Agent shall conform
in all respects to the description thereof set forth in the related Designated
Event Purchase Notice.

The Company shall purchase from the Holder thereof, pursuant to this
Section 1007, a portion of a Note so delivered for purchase if the principal
amount of such portion is $1,000 or an integral multiple of $1,000. Provisions
of this Indenture that apply to the purchase of all of a Note also apply to the
purchase of such portion of such Note.

Any purchase by the Company contemplated pursuant to the provisions of this
Section 1007 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Designated Event
Purchase Date and the time of delivery of the Note to the Paying Agent in
accordance with this Section 1007

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Designated Event Purchase Notice contemplated by this
Section 1007(b) shall have the right to withdraw such Designated Event Purchase
Notice at any time prior to the close of business on the Business Day
immediately preceding the Designated Event Purchase Date by delivery of a
written notice of withdrawal to the Paying Agent in accordance with
Section 1008.

The Paying Agent shall promptly notify the Company of the receipt by it of any
Designated Event Purchase Notice or written withdrawal thereof.

SECTION 1008. Effect of Designated Event Purchase Notice. Upon receipt by the
Paying Agent of the Designated Event Purchase Notice specified in Section 1007,
the Holder of the Note in respect of which such Designated Event Purchase Notice
was given shall (unless such Designated Event Purchase Notice is withdrawn as
specified in the following two paragraphs) thereafter be entitled to receive
solely the Designated Event Payment with respect to such Note. Such payment
shall be paid to such Holder, subject to receipt of consideration for the Notes
by the Paying Agent, promptly following the later of (x) the Designated Event
Purchase Date with respect to such Note (provided the conditions in
Section 1007, as the case may be, have been satisfied) and (y) the time of
delivery of such Note to the Paying Agent by the Holder thereof in the manner
required by Section 1007, as the case may be. Notes in respect of which a
Designated Event Purchase Notice has been given by the Holder thereof may not be
converted on or after the date of the delivery of such Designated Event Purchase
Notice unless such Designated Event Purchase Notice has first been validly
withdrawn as specified in the following two paragraphs.

A Designated Event Purchase Notice may be withdrawn by means of a written notice
of withdrawal delivered to the office of the Paying Agent in accordance with the
Designated Event Purchase Notice at any time prior to the close of business on
the Business Day immediately preceding the Designated Event Purchase Date
specifying:

(a) the certificate number, if any, of each Note in respect of which such notice
of withdrawal is being submitted;

(b) the principal amount of the Note with respect to which such notice of
withdrawal is being submitted; and

(c) the principal amount, if any, of each such Note which remains subject to the
original Designated Event Purchase Notice and which has been or will be
delivered for purchase by the Company;

provided, however, that if the Notes are not in certificated form, a Holder’s
notice of withdrawal must comply with the applicable Depositary procedures.

There shall be no purchase of any Notes pursuant to Section 1006 if there has
occurred (prior to, on or after, as the case may be, the giving by the Holders
of such Notes of the required Designated Event Purchase Notice) and is
continuing an Event of Default (other than a default in the payment of the
Designated Event Payment with respect to such Notes). The Paying Agent will
promptly return to the respective Holders thereof any Notes (x) with respect to
which a Designated Event Purchase Notice has been withdrawn in compliance with
this Indenture, or (y) held by it during the continuance of an Event of Default
(other than a default in the payment of the Designated Event Payment with
respect to such Notes) in which case, upon such return, the Designated Event
Purchase Notice with respect thereto shall be deemed to have been withdrawn.

SECTION 1009. Deposit of Designated Event Payment. Prior to 11:00 a.m. (New York
City time) on the Designated Event Purchase Date, the Company shall deposit with
the Trustee or with the Paying Agent an amount of cash (in immediately available
funds if deposited on such Business Day) sufficient to pay the aggregate
Designated Event Payment of all the Notes or portions thereof which are to be
purchased as of the Designated Event Purchase Date.

 

18



--------------------------------------------------------------------------------

If the Trustee or other Paying Agent appointed by the Company holds cash
sufficient to pay the aggregate Designated Event Payment of all the Notes or
portions thereof that are to be purchased as of the Designated Event Purchase
Date, on or after the Designated Event Purchase Date (i) such Notes will cease
to be outstanding, (ii) interest on such Notes will cease to accrue and
(iii) all other rights of the Holders of such Notes will terminate, whether or
not book-entry transfer of the Notes has been made or the Notes have been
delivered to the Trustee or Paying Agent, other than the right to receive the
Designated Event Payment upon delivery of the Notes.

SECTION 1010. Notes Purchased in Part. Any Note which is to be purchased only in
part shall be surrendered at the office of the Paying Agent (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or such Holder’s attorney duly authorized in writing) and
the Company shall execute and the Trustee shall authenticate and deliver to the
Holder of such Note, without service charge, a new Note or Notes, of any
authorized denomination as requested by such Holder in aggregate principal
amount equal to, and in exchange for, the portion of the principal amount of the
Note so surrendered which is not purchased.

SECTION 1011. Covenant to Comply with Securities Laws upon Purchase of Notes. In
connection with any offer to purchase or purchase of Notes under Section 1006
hereof (provided that such offer or purchase constitutes an “issuer tender
offer” for purposes of Rule 13e-4 (which term, as used herein, includes any
successor provision thereto) under the Exchange Act at the time of such offer or
purchase), the Company shall (i) comply with Rule 13e-4, Rule 14e-1 and any
other tender offer rules under the Exchange Act which may then be applicable,
(ii) file the related Schedule TO (or any successor schedule, form or report) or
any other schedule required under the Exchange Act, and (iii) otherwise comply
with all applicable federal and state securities laws so as to permit the rights
and obligations under Section 1006 to be exercised in the time and in the manner
specified in Section 1006 and 1007.

SECTION 1012. Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company any cash or other consideration that remains unclaimed as
provided in the Notes, together with interest, if any, thereon, held by them for
the payment of the Designated Event Payment; provided, however, that to the
extent that the aggregate amount of cash deposited by the Company pursuant to
Section 1009 exceeds the aggregate Designated Event Payment of the Notes or
portions thereof which the Company is obligated to purchase as of the Designated
Event Purchase Date then promptly after the Business Day following the
Designated Event Purchase Date the Trustee shall return any such excess to the
Company together with interest, if any, thereon.

SECTION 1013. Limitation on Liens. The Company will not, directly or indirectly,
incur or suffer to exist any Lien (other than existing Liens) securing Specified
Indebtedness of any nature whatsoever on any of its properties or assets,
whether owned at the issue date of the Notes or thereafter acquired, without
making effective provision for securing the Notes equally and ratably with (or,
if the obligation to be secured by the

 

19



--------------------------------------------------------------------------------

Lien is subordinated in right of payment to the Notes, prior to) the obligations
so secured for so long as such obligations are so secured. The Lien, if granted,
to secure the Notes may also secure obligations in addition to Specified
Indebtedness. Any Lien created to secure the Notes pursuant to this Section 1013
may provide by its terms that such Lien will be automatically and
unconditionally released and discharged upon the full and unconditional release
and discharge of the Lien securing the Specified Indebtedness and that the
Holders of some or all of such Specified Indebtedness may exclusively control
the disposition of property subject to such Lien.

The foregoing restrictions in this Section 1013 shall not apply to (a) Liens to
secure Acquired Debt; provided, however, that (i) such Lien attaches to the
acquired property prior to the time of the acquisition of such property and
(ii) such Lien does not extend to or cover any other property; and (b) Liens to
secure indebtedness incurred to refinance, in whole or in part, debt secured by
any Lien referred to in the foregoing clause (a) or this clause (b) so long as
such Lien does not extend to any other property (other than improvements and
accessions to the original property) and the principal amount of indebtedness so
secured is not increased.”

ARTICLE VI

Optional Redemption

Pursuant to Section 301(6) of the Indenture, so long as any of the Notes are
Outstanding, the following provisions shall be applicable to the Notes in lieu
of the provisions of Article Eleven of the Indenture:

SECTION 6.1. Company’s Right to Redeem. The Notes will be subject to redemption
at the option of the Company, in whole or in part, on the terms and at the
redemption prices (expressed as percentages of principal amount) set forth in
paragraph 5 on the reverse of the form of Note, plus accrued and unpaid interest
thereon (if any) to the Redemption Date. However, if a Redemption Date occurs
after a Regular Record Date or a Special Record Date but on or prior to the
corresponding Interest Payment Date or Defaulted Interest payment date, the
Company will instead pay the applicable interest payment to the record Holder on
the Regular Record Date or Special Record Date corresponding to such Interest
Payment Date or Defaulted Interest payment date.

SECTION 6.2. Notices to Trustee. If the Company elects to redeem Notes pursuant
to the optional redemption provisions of paragraph 5 of the Notes, it shall
furnish to the Trustee, at least 30 days but not more than 60 days before a
Redemption Date (unless a shorter period shall be satisfactory to the Trustee),
an Officers’ Certificate setting forth (i) the Section of this Indenture
pursuant to which the redemption shall occur, (ii) the Redemption Date,
(iii) the principal amount of Notes (if less than all) to be redeemed, (iv) the
Redemption Price and the amount of any accrued and unpaid interest, if any,
payable on the Redemption Date and (v) the CUSIP number of the Notes being
redeemed.

 

20



--------------------------------------------------------------------------------

SECTION 6.3. Selection of Notes To Be Redeemed. If less than all the Notes are
to be redeemed, the Trustee shall select the Notes to be redeemed by a method
that complies with the requirements of the principal national securities
exchange, if any, on which the Notes are listed or quoted or, if the Notes are
not so listed, on a pro rata basis, by lot or by any other method that the
Trustee considers fair and appropriate. The Trustee shall make the selection not
more than 60 days and not less than 30 days before the Redemption Date from
Notes outstanding and not previously called for redemption. The Trustee may
select for redemption a portion of the principal of any Notes that has a
denomination larger than $1,000. Notes and portions thereof will be redeemed in
the amount of $1,000 or integral multiples of $1,000.

Provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption. The Trustee shall notify the
Company promptly of the Notes or portions of Notes to be called for redemption.

If any Note selected for partial redemption is converted in part after such
selection, the converted portion of such Note shall be deemed (so far as
possible) to be the portion to be selected for redemption. The Notes (or portion
thereof) so selected shall be deemed duly selected for redemption for all
purposes hereof, notwithstanding that any such Note is converted in whole or in
part before the mailing of the notice of redemption. Upon any redemption of less
than all the Notes, the Company and the Trustee may treat as outstanding any
Notes surrendered for conversion during the period of 15 days immediately
preceding the mailing of a notice of redemption and need not treat as
outstanding any Note authenticated and delivered during such period in exchange
for the unconverted portion of any Note converted in part during such period.

In the event of any redemption of less than all the Notes, the Company will not
be required to (i) issue or register the transfer or exchange of any Note during
a period of 15 days immediately preceding the mailing of a notice of redemption
for such Notes for redemption, or (ii) register the transfer or exchange of any
Note so selected for redemption, in whole or in part, except the unredeemed
portion of any Note being redeemed in part, in which case the Company will
execute and the Trustee will authenticate and deliver to the Holder a new Note
or Notes equal in principal amount to the unredeemed portion of the Note
surrendered.

SECTION 6.4. Notice of Redemption. At least 30 days but not more than 60 days
before a Redemption Date, the Company shall mail by first class mail a notice of
redemption to each Holder whose Notes are to be redeemed, at such Holder’s
registered address.

The notice shall identify the Notes to be redeemed and shall state:

(1) the Redemption Date;

(2) the Redemption Price and any accrued and unpaid interest payable on the
Redemption Date;

 

21



--------------------------------------------------------------------------------

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the Redemption Date, upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued in the name of the Holder thereof;

(4) that Notes called for redemption must be surrendered to the Paying Agent to
collect the Redemption Price and any accrued and unpaid interest;

(5) that interest on Notes called for redemption and for which funds have been
set apart for payment, ceases to accrue on and after the Redemption Date (unless
the Company defaults in the payment of the Redemption Price or any accrued and
unpaid interest);

(6) the aggregate principal amount of Notes (if less than all) that are being
redeemed;

(7) the CUSIP number of the Notes (provided that any such notice may state that
no representation is made as to the correctness or accuracy of the CUSIP numbers
printed in the notice or on the Notes and that reliance may be placed only on
the other identification numbers printed on the Notes);

(8) the name and address of the Paying Agent;

(9) that Notes called for redemption may be converted at any time prior to the
close of business on the last Trading Day immediately preceding the Redemption
Date and if not converted prior to the close of business on such date, the right
of conversion will be lost; and

(10) that in the case of Notes or portions thereof called for redemption on a
date that is also an Interest Payment Date or a Defaulted Interest payment date,
the interest due on such date shall be paid to the Holder of such Note at the
close of business on the relevant Regular Record Date or Special Record Date.

The notice, if mailed in the manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. In
any case, failure to give such notice by mail or any defect in the notice to any
Holder designated for redemption as a whole or in part shall not affect the
validity of the proceedings for the redemption of any Note.

At the Company’s request, the Trustee shall give notice of redemption in the
Company’s name and at the Company’s expense.

 

22



--------------------------------------------------------------------------------

SECTION 6.5. Effect of Notice of Redemption. Once notice of redemption is
mailed, Notes called for redemption become due and payable on the Redemption
Date at the Redemption Price set forth in the Note.

SECTION 6.6. Deposit of Redemption Price. On or before 11:00 a.m. New York City
time on the Redemption Date, the Company shall deposit with the Trustee or with
the Paying Agent money in immediately available funds sufficient to pay the
Redemption Price of and accrued interest, if any, on all Notes to be redeemed on
that date. The Trustee or the Paying Agent shall return to the Company any money
not required for that purpose.

On and after the Redemption Date, unless the Company shall default in the
payment of the Redemption Price or any accrued and unpaid interest, interest
will cease to accrue on the principal amount of the Notes or portions thereof
called for redemption and for which funds have been set apart for payment, and
such Notes, or portions thereof, shall cease after the close of business on the
Business Day immediately preceding the Redemption Date to be convertible into
Common Stock and, except as provided in this Section 6.6 and Article Four of the
Indenture, to be entitled to any benefit or security under the Indenture, and
the Holders thereof shall have no right in respect of such Notes, or portions
thereof, except the right to receive the Redemption Price thereof and unpaid
interest to (but excluding) the Redemption Date. In the case of Notes or
portions thereof redeemed on a Redemption Date which is after a Regular Record
Date or a Special Record Date and on or prior to the corresponding Interest
Payment Date or Defaulted Interest payment date, the interest due on such date
shall be paid to the Person in whose name the Note is registered at the close of
business on the relevant Regular Record Date or Special Record Date.

SECTION 6.7. Notes Redeemed in Part. Upon surrender of a Note that is redeemed
in part only, the Company shall issue and the Trustee shall authenticate and
deliver to the Holder of such Note a new Note or Notes equal in principal amount
to the unredeemed portion of the Note surrendered, at the expense of the
Company, except as specified in Section 305 of the Indenture.

SECTION 6.8. Conversion Arrangement on Call for Redemption. In connection with
any redemption of Notes, the Company may arrange for the purchase and conversion
of any Notes by an arrangement with one or more investment bankers or other
purchasers to purchase such Notes by paying to the Trustee in trust for the
Holders, on or before the date fixed for redemption, an amount not less than the
applicable Redemption Price, together with interest accrued to the date fixed
for redemption of such Notes. Notwithstanding anything to the contrary contained
in this Article VI, the obligation of the Company to pay the Redemption Price of
such Notes, together with interest accrued to the date fixed for redemption
shall be deemed to be satisfied and discharged to the extent such amount is so
paid by the purchasers. If such an agreement is entered into, a copy shall be
filed with the Trustee prior to the date fixed for redemption. Any Notes not
duly surrendered for conversion by the Holders thereof may, at the option of the
Company, be deemed, to the fullest extent permitted by law, acquired by such
purchasers from such Holders and (notwithstanding anything to the contrary

 

23



--------------------------------------------------------------------------------

contained in this Article VI) surrendered by such purchasers for conversion, all
as of immediately prior to the close of business on the date fixed for
redemption (and the right to convert any such Notes shall be deemed to have been
extended through such time), subject to payment of the above amount as
aforesaid. At the direction of the Company, the Trustee shall hold and dispose
of any such amount paid to it in the same manner as it would moneys deposited
with it by the Company for the redemption of Notes. Without the Trustee’s prior
written consent, no arrangement between the Company and such purchasers for the
purchase and conversion of any Notes shall increase or otherwise affect any of
the powers, duties, responsibilities or obligations of the Trustee as set forth
in this Indenture, and the Company agrees to indemnify the Trustee from, and
defend and hold it harmless against, any loss, liability or expense arising out
of or in connection with any such arrangement for the purchase and conversion of
any Notes between the Company and such purchasers to which the Trustee has not
consented in writing, including the costs and expenses incurred by the Trustee
in the defense of any claim or liability arising out of or in connection with
the exercise or performance of any of its powers, duties, responsibilities or
obligations under this Indenture.

ARTICLE VII

Conversion of Securities

SECTION 7.1. Applicability of Conversion Provisions. Pursuant to Section 301(24)
of the Indenture, the Notes will be convertible in accordance with the
provisions of, and pursuant to, Article Sixteen of the Indenture, as amended
hereby, and the definitive form of the Notes; provided, however, that, prior to
any conversion, any applicable governmental consents have been received by the
Company or the Holder.

SECTION 7.2. Amendments to Article Sixteen. Article Sixteen is amended in its
entirety with respect to the Notes to read as follows:

“SECTION 1601. Right To Convert. Subject to and upon compliance with the
provisions of this Indenture (including Section 6.8 of the Third Supplemental
Indenture), each Holder of Notes shall have the right, at his or her option, at
any time on or before the close of business on the Stated Maturity Date (except
that, (a) with respect to any Note or portion thereof which is called for
redemption prior to such date, such right shall terminate, except as provided in
the penultimate paragraph of Section 1602, at the close of business on the last
Trading Day preceding the date fixed for redemption (unless the Company defaults
in payment of the Redemption Price in which case the conversion right will
terminate at the close of business on the date such default is cured) and
(b) with respect to any Note or portion thereof subject to a duly completed
election for repurchase, such right shall terminate at the close of business on
the Business Day immediately preceding the Designated Event Purchase Date
(unless the Company defaults in the payment due upon repurchase or such Holder
elects to withdraw the submission of such election to repurchase in accordance
with Section 1006)) to convert the principal amount of any Note held by such
Holder, or any portion of such principal amount which is $1,000 or an integral
multiple thereof, into that number of fully paid and non-assessable shares of
Common Stock (as such shares shall then be constituted)

 

24



--------------------------------------------------------------------------------

obtained by dividing the principal amount of the Note or portion thereof to be
converted by the Conversion Price in effect at such time, by surrender of the
Note so to be converted in whole or in part in the manner provided in
Section 1602. A Holder of Notes is not entitled to any rights of a holder of
Common Stock until such Holder of Notes has converted his or her Notes to Common
Stock, and then only to the extent such Notes are deemed to have been converted
to Common Stock under this Article Sixteen.

If a Change in Control described in clause (b) or (c) of the definition thereof
occurs, then the Conversion Rate per $1,000 principal amount of Notes otherwise
in effect in respect of Notes for which a conversion notice is received by the
Conversion Agent during the period beginning 10 Trading Days before the
anticipated Effective Date of the Change in Control and ending at the close of
business on the Trading Day immediately preceding the related Designated Event
Purchase Date shall be increased by the amount (the “Additional Shares”), if
any, determined by reference to the table below, based on the Effective Date of
the Change in Control and the Stock Price of such Change in Control; provided,
however, that the Company shall not be required to pay the Additional Shares if
a Change in Control described in clause (c) of the definition of Change in
Control occurs and at least 90% of the consideration (excluding cash payments
for fractional shares) in the transaction or transactions constituting the
Change in Control consists of shares of common stock that are, or upon issuance
will be, traded on the New York Stock Exchange or the American Stock Exchange or
quoted on the Nasdaq National Market and as a result of such transaction or
transactions the Notes become convertible solely into such common stock and
other consideration payable in such transaction or transactions. The Company
will mail a notice to Holders and issue a press release no later than
20 Business Days prior to the anticipated Effective Date of such anticipated
Change in Control.

The number of Additional Shares will be determined by reference to the table
below and is based on the date on which the Change in Control becomes effective
(the “Effective Date”) and the price (the “Stock Price”) paid per share of
Common Stock in the transaction constituting the Change in Control. If holders
of the Common Stock receive only cash in the transaction constituting the Change
in Control, the Stock Price shall be the cash amount paid per share of the
Common Stock. Otherwise, the Stock Price shall be equal to the average of the
Closing Sale Price over the five Trading Day period ending on the Trading Day
immediately preceding the Effective Date.

The following table sets forth the Additional Shares, if any, issuable upon
conversion of each $1,000 principal amount of Notes in connection with a Change
in Control for each Stock Price and Effective Date set forth below.

Additional Shares

 

     Effective Date Stock Price
on
Effective Date    June 13, 2006    June 15, 2007    June 15, 2008   
June 15, 2009    June 15, 2010 $ 4.55    36.6300    36.6300    36.6300   
36.6300    36.6300 $ 5.00    30.9107    27.6440    23.9440    19.5353    16.8498

 

25



--------------------------------------------------------------------------------

     Effective Date Stock Price
on
Effective Date    June 13, 2006    June 15, 2007    June 15, 2008   
June 15, 2009    June 15, 2010 $ 6.00    22.7335    19.2489    15.1353    9.8467
   0.0000 $ 7.00    17.9817    14.6954    10.8424    6.0174    0.0000 $ 8.00   
14.9523    11.9736    8.5466    4.4408    0.0000 $ 10.00    11.3823    8.9649   
6.2974    3.2480    0.0000 $ 15.00    7.4364    5.8279    4.0800    2.1505   
0.0000 $ 20.00    5.5807    4.3677    3.0595    1.6154    0.0000 $ 25.00   
4.4788    3.4979    2.4508    1.2943    0.0000 $ 50.00    2.2854    1.7670   
1.2325    0.6548    0.0000

If actual Stock Prices on the Effective Date are not set forth on the table
above and:

(i) if the actual Stock Price on the Effective Date is between two Stock Prices
on the table or the actual Effective Date is between two Effective Dates on the
table, the number of Additional Shares will be determined by a straight-line
interpolation between the adjustment amounts set forth for the two Stock Prices
and the two Effective Dates on the table based on a 360-day year, as applicable;

(ii) if the Stock Price on the Effective Date exceeds $50.00 per share (subject
to adjustment as described below), no Additional Shares will be issued upon
conversion; and

(iii) if the Stock Price on the Effective Date is less than or equal to $4.55
per share (subject to adjustment as described below), no Additional Shares will
be issued upon conversion.

The Stock Prices set forth in the first column of the table above will be
adjusted as of any date on which the Conversion Rate is adjusted. The adjusted
Stock Prices will equal the Stock Prices applicable immediately prior to such
adjustment multiplied by a fraction, the numerator of which is the Conversion
Rate immediately prior to the adjustment giving rise to the Stock Price
adjustment and the denominator of which is the Conversion Rate as so adjusted.
The number of Additional Shares set forth in the table above will be adjusted in
the same manner as the Conversion Rate as set forth in Section 1605 hereof.

Notwithstanding the foregoing, in no event will the Conversion Rate exceed
219.7802 shares of Common Stock per $1,000 principal amount of Notes, subject to
adjustment in the manner set forth in Section 1605 hereof.

SECTION 1602. Exercise of Conversion Privilege; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends. To exercise, in whole or in
part, the conversion privilege with respect to any Note, the Holder of such Note
shall surrender such Note, duly endorsed, at an office or agency maintained by
the Company pursuant to Section 1002, accompanied by the funds, if any, required
by the last paragraph of this Section 1602, and shall give written notice of
conversion in the form provided on the Notes (or such other notice which is
acceptable to the Company) to such office or agency that the Holder of Notes
elects to convert such Note or such portion

 

26



--------------------------------------------------------------------------------

thereof specified in said notice. Such notice shall also state the name or names
(with address or addresses) in which the certificate or certificates for shares
of Common Stock which are issuable on such conversion shall be issued, and shall
be accompanied by transfer taxes, if required pursuant to Section 1607. If the
Notes are not in certificated form, the Holders may exercise their right of
conversion by complying with the applicable Depositary procedures. Each such
Note surrendered for conversion shall, unless the shares issuable on conversion
are to be issued in the same name as the registration of such Note, be duly
endorsed by, or be accompanied by instruments of transfer in form satisfactory
to the Company duly executed by, the Holder of Notes or his or her duly
authorized attorney. The Holder of such Notes will not be required to pay any
tax or duty which may be payable in respect of the issue or delivery of Common
Stock on conversion, but will be required to pay any tax or duty which may be
payable in respect of any transfer involved in the issue or delivery of Common
Stock in a name other than the same name as the registration of such Note.

As promptly as practicable after satisfaction of the requirements for conversion
set forth above, the Company shall issue and shall deliver to such Holder at the
office or agency maintained by the Company for such purpose pursuant to
Section 1002, a certificate or certificates for the number of full shares of
Common Stock (including any full shares as a result of rounding fractional
shares up to a full number of shares pursuant to Section 1603) issuable upon the
conversion of such Note or portion thereof in accordance with the provisions of
this Article Sixteen and a check or cash (which payment, if any, shall be paid
no later than three Business Days after satisfaction of the requirements for
conversion set forth above) in respect of any fractional interest in respect of
a share of Common Stock, pursuant to Section 1603. Certificates representing
shares of Common Stock will not be issued or delivered unless all taxes and
duties, if any, payable by the Holder have been paid. In case any Note of a
denomination of an integral multiple greater than $1,000 is surrendered for
partial conversion, and subject to Section 303, the Company shall execute, and
the Trustee shall authenticate and deliver to the Holder of the Note so
surrendered, without charge to him or her, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Note.

In lieu of delivery of shares of Common Stock upon conversion of any Notes, for
all or any portion of the Notes surrendered for conversion, the Company, subject
to compliance with this Section 1602, may elect to pay Holders surrendering
Notes for conversion an amount in cash per Note (or a portion of a Note) equal
to the average of the Applicable Stock Price over the fifteen Trading Day period
starting on and including the third Trading Day following the Conversion Date
multiplied by the Conversion Rate in effect on the Conversion Date (or portion
of the Conversion Rate applicable to a portion of a Note if a combination of
Common Stock and cash is to be delivered). If the Company elects to deliver
other than solely shares of Common Stock (other than cash in lieu of fractional
shares) upon conversion, the Company shall inform each converting Holder through
the Trustee no later than two Business Days following the Conversion Date of the
Company’s election to deliver shares of Common Stock, to pay cash in lieu of
delivery of the shares of Common Stock or to deliver a combination of Common
Stock and cash. Such notice shall specify the percentage of the conversion

 

27



--------------------------------------------------------------------------------

value per $1,000 principal amount of the Notes to be converted to be paid in
cash and Common Stock, if any. If the Company elects to deliver solely shares of
the Common Stock, these will be delivered through the Conversion Agent no later
than the third Business Day following the Conversion Date. If the Company elects
to deliver a combination of shares of Common Stock and cash or to pay all of
such payment in cash, such delivery and payment will be made to Holders
surrendering Notes for conversion no later than the twenty-first Business Day
following the Conversion Date. The Company may not change its election with
respect to the consideration (or components or percentages of components
thereof) to be payable any Holder upon conversion once the Company has given the
notice to such Holder pursuant to this Section 1602.

The “Applicable Stock Price” with respect to a Trading Day is equal to the
volume-weighted average price per share of the Common Stock on such Trading Day.
The “volume-weighted average price,” with respect to a Trading Day, means such
price as displayed on Bloomberg (or any successor service) page LVLT <equity>
VAP in respect of the period from 9:30 a.m. to 4:00 p.m., New York City time, on
such Trading Day; or, if such price is not available, the “Applicable Stock
Price” means the market value per share of the Common Stock on such day as
determined by a nationally recognized independent investment banking firm
retained by the Company for this purpose.

Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date (the “Conversion Date”) on which the requirements
set forth above in this Section 1602 have been satisfied as to such Note (or
portion thereof), and the Person in whose name any certificate or certificates
for shares of Common Stock are issuable upon such conversion shall be deemed to
have become on said date the Holder of record of the shares represented thereby;
provided, however, that any such surrender on any date when the Company’s stock
transfer books are closed shall constitute the Person in whose name the
certificates are to be issued as the record Holder thereof for all purposes on
the next succeeding day on which such stock transfer books are open, but such
conversion shall be at the Conversion Price in effect on the date upon which
such Note is surrendered.

Any Note or portion thereof surrendered for conversion during the period from
the close of business on the Regular Record Date for any interest payment
through the close of business on the last Trading Day immediately preceding such
Interest Payment Date shall (unless (i) such Note or portion thereof being
converted has been called for redemption on a date during the period from the
close of business on such Regular Record Date to the close of business on the
last Trading Day immediately preceding the corresponding Interest Payment Date
pursuant to a notice of redemption mailed by the Company to the Holders in
accordance with the provisions of Section 6.4 of the Third Supplemental
Indenture or (ii) the Company has specified a Designated Event Purchase Date
during such period) be accompanied by payment, in funds acceptable to the
Company, of an amount equal to the interest otherwise payable on such Interest
Payment Date on the principal amount being converted; provided, however, that
such payment may be reduced by the amount of any existing payment default in
respect of such Notes. An amount equal to such payment shall be paid by the
Company on such

 

28



--------------------------------------------------------------------------------

Interest Payment Date to the Holder of such Note at the close of business on
such Regular Record Date. Except as provided above in this Section 1602, no
adjustment shall be made for interest accrued on any Note converted or for
dividends on any shares issued upon the conversion of such Note as provided in
this Article Sixteen. If any Note or portion thereof that has been called for
redemption on a date during the period from the close of business on a Regular
Record Date to the close of business on the last Trading Day immediately
preceding the corresponding Interest Payment Date is converted after such
Regular Record Date for the payment of interest and prior to such corresponding
Interest Payment Date, interest payable on such Interest Payment Date shall be
payable notwithstanding such conversion, and such interest shall be paid to the
Holder of such Note on the applicable Regular Record Date.

SECTION 1603. Cash Payments in Lieu of Fractional Shares. If more than one Note
shall be surrendered for conversion at one time by the same Holder, the number
of full shares which shall be issuable upon conversion shall be computed on the
basis of the aggregate principal amount of the Notes (or specified portions
thereof to the extent permitted hereby) so surrendered for conversion. In
respect of any fractional share of stock that otherwise would be issuable upon
the conversion of any Note or Notes, the Company shall make an adjustment
therefor in cash based upon the current market price thereof or the Company
shall, at its option, round such fraction up to the nearest whole number of
shares for issuance upon conversion. For purposes of this Section 1603, the
“current market price” of a share of Common Stock shall be the Closing Sale
Price on the last Trading Day immediately preceding the day on which the Notes
(or specified portions thereof) are deemed to have been converted.

SECTION 1604. Conversion Rate. Each $1,000 principal amount of the Notes shall
be convertible into the number of shares of Common Stock (the “Conversion Rate”)
specified in the form of Note attached as Exhibit A hereto, subject to
adjustment as provided in this Article Sixteen.

SECTION 1605. Adjustment of the Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Conversion Rate shall be increased so that the same shall equal the rate
determined by multiplying the Conversion Rate in effect at the opening of
business on the date following the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution by a
fraction,

(i) the numerator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution plus the total number of shares of Common Stock constituting such
dividend or other distribution; and

 

29



--------------------------------------------------------------------------------

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination,

such increase to become effective immediately after the opening of business on
the day following the date fixed for such determination. For the purpose of this
paragraph (a), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company. The Company will
not pay any dividend or make any distribution on shares of Common Stock held in
the treasury of the Company. If any dividend or distribution of the type
described in this Section 1605 is declared but not so paid or made, the
Conversion Rate shall again be adjusted to the Conversion Rate that would then
be in effect if such dividend or distribution had not been declared.

(b) In case the Company shall issue rights or warrants to all holders of its
outstanding shares of Common Stock entitling them to subscribe for or purchase
shares of Common Stock at a price per share less than the Current Market Price
on the date fixed for determination of stockholders entitled to receive such
rights or warrants, the Conversion Rate shall be increased so that the same
shall equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the date fixed for determination of stockholders entitled
to receive such rights or warrants by a fraction,

(i) the numerator of which shall be the number of shares of Common Stock
outstanding on the date fixed for determination of stockholders entitled to
receive such rights or warrants plus the total number of additional shares of
Common Stock offered for subscription or purchase, and

(ii) the denominator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the date fixed for determination
of stockholders entitled to receive such rights or warrants plus the number of
shares that the aggregate offering price of the total number of shares so
offered would purchase at such Current Market Price.

Such adjustment shall be successively made whenever any such rights or warrants
are issued, and shall become effective immediately after the opening of business
on the day following the date fixed for determination of stockholders entitled
to receive such rights or warrants. To the extent that shares of Common Stock
are not delivered after the expiration of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights or warrants are not so issued, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such date fixed for the determination of stockholders entitled to
receive such rights or warrants had not been fixed. In determining whether any
rights or warrants entitle the Holders to subscribe for or purchase shares of
Common Stock

 

30



--------------------------------------------------------------------------------

at less than such Current Market Price, and in determining the aggregate
offering price of such shares of Common Stock, there shall be taken into account
any consideration received by the Company for such rights or warrants and any
amount payable on exercise or conversion thereof, the value of such
consideration, if other than cash, to be determined by the Board of Directors.

(c) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Rate in effect at the opening of business
on the day following the day upon which such combination becomes effective shall
be proportionately reduced, such increase or reduction, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.

(d) In case the Company shall pay a cash dividend to all holders of its Common
Stock or, by dividend or otherwise, distribute to all holders of its Common
Stock shares of any class of Capital Stock of the Company or evidences of its
indebtedness or assets, including cash and securities (any such distribution, a
“Distribution”; provided, however, that the term “Distribution” shall not
include, and this Section 1605(d) shall not apply to, (x) any rights or warrants
referred to in Section 1605(b) and (y) any dividend or distribution referred to
in Section 1605(a)), then, in each such case (unless the Company elects to
reserve such Distribution for distribution to the Holders upon the conversion of
the Notes so that any such Holder converting Notes will receive upon such
conversion, in addition to the shares of Common Stock to which such Holder is
entitled, the amount and kind of such Distribution which such Holder would have
received if such Holder had converted its Notes into Common Stock immediately
prior to the Record Date), the Conversion Rate shall be increased so that the
same shall be equal to the rate determined by multiplying the Conversion Rate in
effect on the Record Date with respect to such distribution by a fraction,

(i) the numerator of which shall be the Current Market Price on such Record
Date; and

(ii) the denominator of which shall be the Current Market Price on such Record
Date less (A) in the case of Distributions other than cash, the Fair Market
Value (as determined by the Board of Directors, whose determination shall be
conclusive, and described in a resolution of the Board of Directors) on the
Record Date of the portion of such Distributions applicable to one share of
Common Stock and (B) in the case of Distributions of cash, the amount of such
Distributions applicable to one share of Common Stock,

 

31



--------------------------------------------------------------------------------

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided, however, that if the then Fair
Market Value (as so determined) of the portion of the Distribution so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the Record Date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall have the
right to receive upon conversion the amount of Distribution such Holder would
have received had such Holder converted each Note on the Record Date. If such
Distribution is not so paid or made, the Conversion Rate shall again be adjusted
to be the Conversion Rate that would then be in effect if such Distribution had
not been declared. If the Board of Directors determines the Fair Market Value of
any distribution for purposes of this Section 1605 by reference to the actual or
when issued trading market for any securities, it must in doing so consider the
prices in such market over the same period used in computing the Current Market
Price on the applicable Record Date. Notwithstanding the foregoing, if the
Distribution distributed by the Company to all holders of its Common Stock
consists of Capital Stock of, or similar equity interests in, a Subsidiary or
other business unit, the Conversion Rate shall be increased so that the same
shall be equal to the rate determined by multiplying the Conversion Rate in
effect on the Record Date with respect to such distribution by a fraction:

(i) the numerator of which shall be the sum of (x) the average Closing Sale
Price of one share of Common Stock over the ten consecutive Trading Day period
(the “Spinoff Valuation Period”) commencing on and including the fifth Trading
Day after the date on which “ex-dividend trading” commences on the Common Stock
on the Nasdaq National Market or such other national or regional exchange or
market on which the Common Stock is then listed or quoted and (y) the average
Fair Market Value (as determined by the Board of Directors, whose determination
shall be conclusive, and described in a resolution of the Board of Directors)
over the Spinoff Valuation Period of the portion of the Distribution so
distributed applicable to one share of Common Stock; and

(ii) the denominator of which shall be the average Closing Sale Price of one
share of Common Stock over the Spinoff Valuation Period,

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided, however, that the Company may
in lieu of the foregoing adjustment make adequate provision so that each Holder
shall have the right to receive upon conversion the amount of Distribution such
Holder would have received had such Holder converted each Note on the Record
Date with respect to such Distribution.

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the Holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger

 

32



--------------------------------------------------------------------------------

Event”): (i) are deemed to be transferred with such shares of Common Stock;
(ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 1605 (and no adjustment to the Conversion Rate under
this Section 1605 will be required) until the occurrence of the earliest Trigger
Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under this Section 1605. If any such right or warrant,
including any such existing rights or warrants distributed prior to the date of
this Indenture, are subject to events, upon the occurrence of which such rights
or warrants become exercisable to purchase different securities, evidences of
indebtedness or other assets, then the date of the occurrence of any and each
such event shall be deemed to be the date of distribution and record date with
respect to new rights or warrants with such rights (and a termination or
expiration of the existing rights or warrants without exercise by any of the
Holders thereof). In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event (of the
type described in the preceding sentence) with respect thereto that was counted
for purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate under this Section 1605 was made, (1) in the case of any such
rights or warrants that shall all have been redeemed or repurchased without
exercise by any Holders thereof, the Conversion Rate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such Holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase, and (2) in the case of such rights or
warrants that shall have expired or been terminated without exercise by any
Holders thereof, the Conversion Rate shall be readjusted as if such rights and
warrants had not been issued.

No adjustment of the Conversion Rate shall be made pursuant to this Section 1605
in respect of rights or warrants distributed or deemed distributed on any
Trigger Event to the extent that such rights or warrants are actually
distributed, or reserved by the Company for distribution to Holders of Notes
upon conversion by such Holders of Notes to Common Stock.

For purposes of this Section 1605(d) and 1605(a) and (b), any dividend or
distribution to which this Section 1605(d) is applicable that also includes
shares of Common Stock, or rights or warrants to subscribe for or purchase
shares of Common Stock (or both), shall be deemed instead to be (1) a dividend
or distribution of the evidences of indebtedness, assets or shares of Capital
Stock other than such shares of Common Stock or rights or warrants (and any
Conversion Rate adjustment required by this Section 1605 with respect to such
dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Conversion Rate adjustment required by Sections

 

33



--------------------------------------------------------------------------------

1605(a) and (b) with respect to such dividend or distribution shall then be
made), except

(A) the record date of such dividend or distribution shall be substituted as
“the date fixed for the determination of stockholders entitled to receive such
dividend or other distribution”, “the date fixed for the determination of
stockholders entitled to receive such rights or warrants” and “the date fixed
for such determination” within the meaning of Section 1605(a) and (b) and

(B) any shares of Common Stock included in such dividend or distribution shall
not be deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 1605(a).

(e) In case a tender or exchange offer made by the Company or any Subsidiary for
all or any portion of the Common Stock shall expire and such tender or exchange
offer (as amended upon the expiration thereof) shall require the payment to
tendering or exchanging stockholders of consideration per share of Common Stock
having a Fair Market Value (as determined by the Board of Directors, whose
determination shall be conclusive and described in a resolution of the Board of
Directors) that as of the last time (the “Expiration Time”) tenders or exchanges
may be made pursuant to such tender or exchange offer (as it may be amended)
exceeds the Closing Sale Price of a share of Common Stock on the Trading Day
next succeeding the Expiration Time, the Conversion Rate shall be increased so
that the same shall equal the rate determined by multiplying the Conversion Rate
in effect immediately prior to the Expiration Time by a fraction,

(i) the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to tendering or
exchanging stockholders based on the acceptance (up to any maximum specified in
the terms of the tender or exchange offer) of all shares validly tendered or
exchanged and not withdrawn as of the Expiration Time (the shares deemed so
accepted up to any such maximum, being referred to as the “Purchased Shares”)
and (y) the product of the number of shares of Common Stock outstanding (less
any Purchased Shares) at the Expiration Time and the Closing Sale Price of a
share of Common Stock on the Trading Day next succeeding the Expiration Time,
and

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Closing Sale Price of a share of Common Stock on the Trading
Day next succeeding the Expiration Time

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting any such purchases or

 

34



--------------------------------------------------------------------------------

all such purchases are rescinded, the Conversion Rate shall again be adjusted to
be the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made.

(f) For purposes of this Section 1605, and, in the case of the term “Fair Market
Value”, Section 1606, the following terms shall have the meaning indicated:

(1) “Current Market Price” shall mean, with respect to any date, the average of
the daily Closing Sale Prices per share of Common Stock for the 10 consecutive
Trading Days immediately preceding the earlier of such date of determination and
the day before the “ex” date with respect to the issuance, distribution,
subdivision or combination requiring such computation immediately prior to the
date in question. For purpose of this paragraph, the term “ex” date, (1) when
used with respect to any issuance or distribution, means the first date on which
the Common Stock trades, regular way, on the relevant exchange or in the
relevant market from which the Closing Sale Price was obtained without the right
to receive such issuance or distribution, and (2) when used with respect to any
subdivision or combination of shares of Common Stock, means the first date on
which the Common Stock trades, regular way, on such exchange or in such market
after the time at which such subdivision or combination becomes effective.

If another issuance, distribution, subdivision or combination to which this
Section 1605 applies occurs during the period applicable for calculating
“Current Market Price” pursuant to the definition in the preceding paragraph,
“Current Market Price” shall be calculated for such period in a manner
determined by the Board of Directors to reflect the impact of such issuance,
distribution, subdivision or combination on the Closing Sale Price of the Common
Stock during such period.

(2) “Fair Market Value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s-length transaction.

(3) “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

(g) The Company may make such increases in the Conversion Rate, in addition to
those required by Section 1605(a), (b), (c), (d) or (e) as the Board of
Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any

 

35



--------------------------------------------------------------------------------

dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.

To the extent permitted by applicable law, the Company from time to time may
increase the Conversion Rate by any amount for any period of time if the period
is at least twenty (20) days, the increase is irrevocable during the period and
the Board of Directors shall have made a determination that such increase would
be in the best interests of the Company, which determination shall be
conclusive. Whenever the Conversion Rate is increased pursuant to the preceding
sentence, the Company shall mail to Holders of record of the Notes a notice of
the increase at least fifteen (15) days prior to the date the increased
Conversion Rate takes effect, and such notice shall state the increased
Conversion Rate and the period during which it will be in effect.

(h) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) in
such rate; provided, however, that any adjustments that by reason of this
Article Sixteen are not required to be made shall be carried forward and made
(i) as part of any subsequent adjustment, (ii) at the time the Company mails a
notice of redemption pursuant to Section 6.4 or (iii) at the time the Company
mails a notice of a Designated Event pursuant to Section 1006(b). All
calculations under this Article Sixteen shall be made by the Company and shall
be made to the nearest cent or to the nearest one-ten thousandth (1/10,000) of a
share, as the case may be. No adjustment need be made for rights to purchase
Common Stock pursuant to a Company plan for reinvestment of dividends or
interest. To the extent the Notes become convertible into cash, assets, property
or securities (other than capital stock), no adjustment need be made thereafter
as to the cash, assets, property or such securities. Interest will not accrue on
any cash into which the Notes are convertible. The Conversion Rate shall be
adjusted only once for a single event or occurrence that would require an
adjustment under more than one of Section 1605(a), (b), (c), (d) or (e).

(i) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
actual knowledge of any adjustment of the Conversion Rate and may assume that
the last Conversion Rate of which it has knowledge is still in effect. Promptly
after delivery of such certificate, the Company shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to the Holder of each Note, within
twenty (20) days after execution thereof. Failure to deliver such notice shall
not affect the legality or validity of any such adjustment.

 

36



--------------------------------------------------------------------------------

(j) In any case in which this Section 1605 provides that an adjustment shall
become effective immediately after (1) a record date or Record Date for an
event, (2) the date fixed for the determination of stockholders entitled to
receive a dividend or distribution pursuant to Section 1605(a), (3) a date fixed
for the determination of stockholders entitled to receive rights or warrants
pursuant to Section 1605(b), or (4) the Expiration Time for any tender or
exchange offer pursuant to Section 1605, (each a “Determination Date”), the
Company may elect to defer until the occurrence of the applicable Adjustment
Event (as hereinafter defined) (x) issuing to the Holder of any Note converted
after such Determination Date and before the occurrence of such Adjustment
Event, the additional shares of Common Stock or other consideration issuable
upon such conversion by reason of the adjustment required by such Adjustment
Event over and above the Common Stock issuable upon such conversion before
giving effect to such adjustment and (y) paying to such Holder any amount in
cash in lieu of any fractional share pursuant to Section 1603. For purposes of
this Section 1605(j), the term “Adjustment Event” shall mean:

(i) in any case referred to in clause (1) hereof, the occurrence of such event,

(ii) in any case referred to in clause (2) hereof, the date any such dividend or
distribution is paid or made,

(ii) in any case referred to in clause (3) hereof, the date of expiration of
such rights or warrants, and

(iv) in any case referred to in clause (4) hereof, the date a sale or exchange
of Common Stock pursuant to such tender or exchange offer is consummated and
becomes irrevocable.

(k) For purposes of this Section 1605, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

SECTION 1606. Effect of Reclassification, Consolidation, Merger or Sale. If any
of the following events occur (each, a “Business Combination”): (i) any
reclassification or change of the outstanding shares of Common Stock (other than
a change in par value, or from par value to no par value, or from no par value
to par value, or as a result of a subdivision or combination), (ii) any
consolidation, merger, share exchange or combination of the Company with another
Person or (iii) any sale or conveyance of all or substantially all of the
properties and assets of the Company as an entirety or substantially as an
entirety, in each case as a result of which holders of Common Stock shall
receive stock, securities or other property or assets (including cash) with
respect to or in exchange for such Common Stock, then the Company or the

 

37



--------------------------------------------------------------------------------

successor or purchasing Person, as the case may be, shall execute with the
Trustee a supplemental indenture (which shall comply with the TIA as in force at
the date of execution of such supplemental indenture if such supplemental
indenture is then required to so comply) providing that the Holders of the Notes
then outstanding will be entitled thereafter to convert such Notes into the kind
and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) which they would have owned or been
entitled to receive upon such Business Combination had such Notes been converted
into Common Stock (assuming for such purpose such conversion were settled
entirely in the Company’s Common Stock and without giving effect to any
adjustment to the Conversion Rate with respect to a Business Combination
constituting a Change in Control) immediately prior to such Business
Combination, except that such Holders will not receive the Additional Shares if
such Holder does not convert during the period set forth in the second paragraph
of Section 1601. In the event holders of Common Stock have the opportunity to
elect the form of consideration to be received in such Business Combination, the
Company shall make adequate provision whereby the Notes shall be convertible
from and after the effective date of such Business Combination into the form of
consideration received in such Business Combination by Holders of the greatest
number of shares of Common Stock who made a given election with respect to the
form of consideration. Appropriate provisions will be made, as determined in
good faith by the Company’s Board of Directors, to preserve the optional cash
settlement provisions in Section 1603 following such Business Combination to the
extent feasible. The Company may not become a party to any Business Combination
unless its terms are consistent with this Section 1606. Such supplemental
indenture shall provide for adjustments which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Article Sixteen. If,
in the case of any such Business Combination, the stock or other securities and
assets receivable thereupon by a holder of shares of Common Stock includes
shares of stock or other securities and assets of a Person other than the
successor or purchasing Person, as the case may be, in such Business
Combination, then such supplemental indenture shall also be executed by such
other Person and shall contain such additional provisions to protect the
interests of the Holders of the Notes as the Board of Directors shall reasonably
consider necessary by reason of the foregoing, including to the extent
practicable the provisions providing for the purchase rights set forth in
Section 1006 hereof. Notwithstanding anything contained in this Section, and for
the avoidance of doubt, this Section shall not affect the right of a Holder to
convert its Notes into shares of Common Stock prior to the effective date of the
Business Combination.

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder of Notes within 20 days after execution thereof.
Failure to deliver such notice shall not affect the legality or validity of such
supplemental indenture.

The above provisions of this Section 1606 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, share exchanges,
combinations, sales and conveyances.

 

38



--------------------------------------------------------------------------------

If this Section 1606 applies to any event or occurrence, Section 1605 shall not
apply.

SECTION 1607. Taxes on Shares Issued. The issue of stock certificates on
conversions of Notes shall be made without charge to the converting Holder for
any tax in respect of the issue thereof. The Company shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of stock in any name other than that of the Holder of
any Note converted, and the Company shall not be required to issue or deliver
any such stock certificate unless and until the Person or Persons requesting the
issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

SECTION 1608. Reservation of Shares; Shares to Be Fully Paid; Listing of Common
Stock. The Company shall provide, free from preemptive rights, out of its
authorized but unissued shares or shares held in treasury, sufficient shares of
Common Stock to provide for the conversion of the Notes from time to time as
such Notes are presented for conversion. Before taking any action which would
cause an adjustment increasing the Conversion Rate to an amount that would cause
the Conversion Price to be reduced below the then par value, if any, of the
shares of Common Stock issuable upon conversion of the Notes, the Company shall
take all corporate action which may, in the opinion of its counsel, be necessary
in order that the Company may validly and legally issue shares of such Common
Stock at such adjusted Conversion Rate.

The Company covenants that all shares of Common Stock issued upon conversion of
Notes will be fully paid and nonassessable by the Company and free from all
taxes, liens and charges with respect to the issue thereof.

The Company further covenants that as long as the Common Stock is quoted on the
Nasdaq National Market, or its successor, the Company shall cause all Common
Stock issuable upon conversion of the Notes to be eligible for such quotation in
accordance with, and at the times required under, the requirements of such
market, and if at any time the Common Stock becomes listed on the New York Stock
Exchange or any other national securities exchange, the Company shall cause all
Common Stock issuable upon conversion of the Notes to be so listed and remain
listed.

SECTION 1609. Responsibility of Trustee. The Trustee and any Conversion Agent
shall have no duty, responsibility or liability to any Holder to determine
whether any facts exist which may require any adjustment of the Conversion Rate,
or with respect to the nature or extent of any such adjustment when made, or
with respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. Neither the Trustee nor any
Conversion Agent shall be accountable with respect to the registration under
securities laws, listing, validity or value (or the kind or amount) of any
shares of Common Stock, or of any other securities or property, which may at any
time be issued or delivered upon the conversion of any Note, and neither the
Trustee nor any Conversion Agent makes any representation with respect thereto.
Neither the Trustee nor any Conversion Agent shall be responsible for

 

39



--------------------------------------------------------------------------------

any failure of the Company to make any cash payment or to issue, transfer or
deliver any shares of stock or stock certificates or other securities or
property upon the surrender of any Note for the purpose of conversion; and the
Trustee and any Conversion Agent shall not be responsible for any failure of the
Company to comply with any of the covenants of the Company contained in this
Article Sixteen.

SECTION 1610. Notice to Holders Prior to Certain Actions. If:

(a) the Company declares a dividend (or any other distribution) on its Common
Stock (other than in cash out of retained earnings);

(b) the Company authorizes the granting to the holders of its Common Stock of
rights or warrants to subscribe for or purchase any share of any class of Common
Stock or any other rights or warrants (other than rights or warrants referred to
in the second paragraph of Section 1605(d));

(c) there is any reclassification of the Common Stock (other than a subdivision
or combination of outstanding Common Stock, or a change in par value, or from
par value to no par value, or from no par value to par value), or of any
consolidation, merger or share exchange to which the Company is a party, or of
the sale or transfer of all or substantially all of the assets of the Company;
or

(d) there is any voluntary or involuntary dissolution, liquidation or winding-up
of the Company;

then the Company shall cause to be filed with the Trustee and at the office or
agency maintained for the purpose of conversion of the Notes pursuant to
Section 1002, and shall caused to be mailed to each Holder of Notes, at their
last addresses as they shall appear on the Security Register of the Company as
promptly as possible but in any event at least 10 days prior to the applicable
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend or distribution of rights or
warrants, or, if a record is not to be taken, the date as of which the holders
of Common Stock of record to be entitled to such dividend or distribution are to
be determined or (y) the date on which such reclassification, consolidation,
merger, share exchange, sale, transfer, dissolution, liquidation or winding-up
is expected to become effective or occur, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their Common Stock for securities or other property deliverable upon such
reclassification, consolidation, merger, share exchange, sale, transfer,
dissolution, liquidation or winding-up. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such dividend,
distribution, reclassification, consolidation, merger, share exchange, sale,
transfer, dissolution, liquidation or winding-up. The Company shall also
disseminate a press release through Dow Jones & Company Inc., Bloomberg Business
News or PR Newswire containing this information.

SECTION 1611. Rights Issued in Respect of Common Stock Issued Upon Conversion.
If the Company has a stockholder rights plan in effect on any Conversion Date,
the Company shall issue, in addition to the Common Stock, the rights under the

 

40



--------------------------------------------------------------------------------

rights plan unless the rights have separated from the Common Stock at the time
of conversion, in which case the Conversion Rate will be adjusted as if the
Company had distributed to all holders of the Common Stock, shares of the
Capital Stock, evidences of indebtedness or assets as set forth in Section 1605,
subject to readjustment in the event of the expiration, termination or
redemption of such rights.

ARTICLE VIII

Miscellaneous

SECTION 8.1. Application of Third Supplemental Indenture. Each and every term
and condition contained in this Third Supplemental Indenture that modifies,
amends or supplements the terms and conditions of the Indenture shall apply only
to the Notes created hereby and not to any future series of Securities
established under the Indenture.

SECTION 8.2. Benefits of Third Supplemental Indenture. Nothing contained in this
Third Supplemental Indenture shall or shall be construed to confer upon any
Person other than a Holder of the Notes, the Company or the Trustee any right or
interest to avail itself or himself, as the case may be, of any benefit under
any provision of the Indenture or this Third Supplemental Indenture.

SECTION 8.3. Effective Date. This Third Supplemental Indenture shall be
effective as of the date first above written and upon the execution and delivery
hereof by each of the parties hereto.

SECTION 8.4. Governing Law. This Third Supplemental Indenture shall be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to conflicts of laws principles thereof.

SECTION 8.5. Counterparts. This Third Supplemental Indenture may be executed in
any number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed by their respective officers hereunto duly
authorized, all as of the day and year first above written.

 

LEVEL 3 COMMUNICATIONS, INC.

By:   /s/ Neil J. Eckstein

Name:

  Neil J. Eckstein

Title:

  Senior Vice President

THE BANK OF NEW YORK, as Trustee

By:   /s/ Stacey B. Poindexter

Name:

  Stacey B. Poindexter

Title:

  Assistant Vice President

 

42



--------------------------------------------------------------------------------

EXHIBIT A

(Face of Security)

[Global Securities Legend]

[The following legend shall appear on the face of each Global Security: THIS
NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE OF THE
DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND ANY AGENT
THEREOF AS OWNER AND HOLDER OF THIS NOTE FOR ALL PURPOSES.]

[The following legend shall appear on the face of each Global Security for which
The Depository Trust Company is to be the Depositary:

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY THE AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR REGISTERED NOTES IN
DEFINITIVE REGISTERED FORM IN THE LIMITED CIRCUMSTANCES REFERRED TO IN THE
INDENTURE, THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY.]

 

A-1



--------------------------------------------------------------------------------

No. 1

CUSIP 52729NBK5

Level 3 Communications, Inc.

3.5% CONVERTIBLE SENIOR NOTE DUE 2012

Level 3 Communications, Inc. promises to pay to                     , or
registered assigns, the principal sum of                      Dollars on
June 15, 2012.

 

Interest Payment Dates:    June 15 and December 15, commencing December 15, 2006
Regular Record Dates:    June 1 and December 1

 

Level 3 Communications, Inc.

By:       

Name:

 

Title:

Certificate of Authentication

This is one of the Convertible Senior Notes referred to in the within-mentioned
Indenture.

 

The Bank of New York, as Trustee

By:       

Authorized Signatory

 

A-2



--------------------------------------------------------------------------------

(Back of Security)

 

A-3



--------------------------------------------------------------------------------

Level 3 Communications, Inc.

3.5% CONVERTIBLE SENIOR NOTE DUE 2012

 

1. INTEREST. Level 3 Communications, Inc., a Delaware corporation (the
“Company”), promises to pay interest on the principal amount of this Note at the
rate per annum shown above. The Company will pay interest semi-annually in
arrears on June 15 and December 15 of each year, beginning December 15, 2006.
Interest on the Notes will accrue from the most recent Interest Payment Date to
which interest has been paid or, if no interest has been paid, from June 13,
2006. Interest will be computed on the basis of a 360-day year composed of
twelve 30-day months.

 

2. METHOD OF PAYMENT. The Company will pay interest on the Notes (except
Defaulted Interest) to the Person in whose name each Note is registered at the
close of business on the June 1 or December 1 immediately preceding the relevant
Interest Payment Date (each a “Regular Record Date”). The Holder must surrender
Notes to a Paying Agent to collect principal payments. The Company will pay the
principal of, premium, if any, and interest on the Notes at the office or agency
of the Company maintained for such purpose, in money of the United States that
at the time of payment is legal tender for payment of public and private debts.
Until otherwise designated by the Company, the Company’s office or agency
maintained for such purpose will be the principal Corporate Trust Office of the
Trustee (as defined below). However, the Company may pay principal, premium, if
any, and interest by check payable in such money, and may mail such check to the
Holders of the Notes at their respective addresses as set forth in the Security
Register of Holders of Notes.

 

3. PAYING AGENT AND REGISTRAR. The Bank of New York (together with any successor
Trustee under the Indenture referred to below, the “Trustee”) will act as Paying
Agent and Security Registrar. The Company may change the Paying Agent, Registrar
or co-registrar without prior notice. Subject to certain limitations in the
Indenture, the Company or any of its subsidiaries may act in any such capacity.

 

4.

INDENTURE. This is one of a duly authorized issue of securities of the Company
designated as its “3.5% Convertible Senior Notes Due 2012” issued under an
amended and restated indenture dated as of July 8, 2003 (the “Base Indenture”),
between the Company and the Trustee, and a supplemental indenture to be dated as
of June 13, 2006 (the “Supplemental Indenture”), between the Company and the
Trustee (the Base Indenture as supplemented by the Supplemental Indenture, the
“Indenture”). The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(the “TIA”) as in effect on the date of the Indenture.

 

A-4



--------------------------------------------------------------------------------

 

The Notes are subject to, and qualified by, all such terms, certain of which are
summarized hereon, and Holders are referred to the Indenture and the TIA for a
statement of such terms. The Notes are unsecured and unsubordinated obligations
of the Company limited to (except as otherwise provided in the Indenture) up to
$345,000,000 in aggregate principal amount. Capitalized terms not defined below
have the same meaning as is given to them in the Indenture.

 

5. OPTIONAL REDEMPTION. No sinking fund is provided for the Notes. The Notes may
not be redeemed at the option of the Company prior to June 15, 2010. On and
after that date, the Company may redeem all or any portion of the Notes at once
or over time, after giving the required notice under the Indenture. The Notes
may be redeemed at the redemption prices (each a “Redemption Price”) set forth
below, plus accrued and unpaid interest, if any, to the redemption date (the
“Redemption Date”). However, if a Redemption Date occurs after a Regular Record
Date or a Special Record Date, the Company will instead pay the applicable
interest payment to the record Holder on the Regular Record Date or Special
Record Date corresponding to such Interest Payment Date or Defaulted Interest
payment date. The following Redemption Prices are for Notes redeemed during the
12-month period commencing on June 15 of the years set forth below, and are
expressed as percentages of principal amount:

 

Period

   Redemption
Price  

2010

   101.17 %

2011

   100.58 %

Notice of redemption will be mailed by first class mail at least 30 days but not
more than 60 days before the date fixed for redemption to each Holder of Notes
to be redeemed at his or her registered address. Notes in denominations larger
than $1,000 may be redeemed in part but only in integral multiples of $1,000. If
less than all the Notes are to be redeemed, the Trustee shall select the Notes
to be redeemed by a method that complies with the requirements of the principal
national securities exchange, if any, on which the Notes are listed or quoted,
or, if the Notes are not so listed, on a pro rata basis by lot or by any other
method that the Trustee considers fair and appropriate. On and after the
Redemption Date, interest ceases to accrue on Notes or portions thereof called
for redemption (unless the Company defaults in the payment of the Redemption
Price). If this Note is redeemed on a date which is also an Interest Payment
Date, the interest due on such date will be paid to the Person in whose name
this Note is registered at the close of business on the relevant Regular Record
Date.

 

6.

DESIGNATED EVENT. Upon the occurrence of a Designated Event, the Company shall
make a Designated Event Offer to repurchase all outstanding Notes at a price
equal to 100% of the aggregate principal amount of the Notes, plus accrued and
unpaid interest to, but excluding, the date of repurchase, such offer to be made
as provided in the Indenture. To accept the Designated Event

 

A-5



--------------------------------------------------------------------------------

 

Offer, the Holder hereof must comply with the terms thereof, including
surrendering this Note, with the “Designated Event Purchase Notice” portion
hereof completed, to the Company, a depositary, if appointed by the Company, or
a Paying Agent, at the address specified in the notice of the Designated Event
Offer mailed to Holders as provided in the Indenture, prior to the close of
business on the Business Day immediately preceding the Designated Event Purchase
Date.

 

7. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $1,000 and integral multiples of $1,000. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. As a condition of transfer, the Security Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents, and the Company and the Security Registrar
may require a Holder to pay any taxes and fees required by law or permitted by
the Indenture. The Company or the Security Registrar need not exchange or
register the transfer of any Note or portion of a Note selected for redemption
or submitted for repurchase or surrendered for conversion. Also, the Company or
the Security Registrar need not exchange or register the transfer of any Note
for a period of 15 days before the mailing of a notice of redemption for such
Notes to be redeemed.

 

8. PERSONS DEEMED OWNERS. The registered holder of a Note shall be treated as
its owner for all purposes.

 

9. AMENDMENTS AND WAIVERS. Subject to certain exceptions, the Indenture or the
Notes may be amended or supplemented with the consent of the Holders of at least
a majority in principal amount of the then outstanding Notes, and any existing
default may be waived with the consent of the Holders of a majority in principal
amount of the then outstanding Notes.

Without the consent of any Holder, the Indenture or the Notes may be amended to:
(a) cure any ambiguity or correct or supplement any defective or inconsistent
provision contained in the Indenture, or make any other changes in the
provisions of the Indenture which the Company and the Trustee may deem necessary
or desirable provided such amendment does not materially and adversely affect
the legal rights under the Indenture of the Holders of Notes; (b) provide for
uncertificated Notes in addition to or in place of certificated Notes so long as
uncertificated Notes are in registered form for purposes of the Code;
(c) evidence the succession of another Person to the Company and provide for the
assumption by such successor of the covenants and obligations of the Company
thereunder and in the Notes as permitted by Section 801 of the Indenture;
(d) provide for conversion rights or repurchase rights of Holders of Notes in
the event of consolidation, merger, share exchange or sale of all or
substantially all of the assets of the Company as required to comply with
Sections 801 or 1606 of the Indenture; (e) reduce the Conversion Price; provided
that the reduction will not adversely affect the interests of the Holders in any
material respect; (f) evidence

 

A-6



--------------------------------------------------------------------------------

and provide for the acceptance of the appointment under the Indenture of a
successor Trustee; (g) make any change that would provide any additional rights
or benefits to the Holders of Notes or that does not adversely affect the legal
rights under the Indenture of any such Holder; (h) comply with the requirements
of the Commission in order to effect or maintain the qualification of the
Indenture under the TIA; or (i) secure the Notes.

Without the consent of each Holder affected, an amendment or waiver may not
(with respect to any Notes held by a nonconsenting Holder): (a) reduce the
principal amount of Notes whose Holders must consent to an amendment, supplement
or waiver; (b) reduce the principal of, or change the fixed maturity of any Note
or alter the provisions with respect to the redemption or mandatory repurchase
of the Notes; (c) reduce the rate of, or change the time for payment of,
interest, including Defaulted Interest, if any, on any Notes; (d) waive a
Default or Event of Default in the payment of principal of or the premium, if
any, or interest on the Notes (except a rescission of acceleration of the Notes
by the Holders of at least a majority in aggregate principal amount of the Notes
then outstanding and a waiver of the payment default that resulted from such
acceleration); (e) make the principal of, or interest on, any Note payable in
money other than as provided for in the Indenture and in the Notes; (f) make any
change in the provisions of the Indenture relating to waivers of past Defaults
or Events of Default or the rights of Holders of Notes to receive payments of
principal of, premium, if any, or interest on the Notes; (g) waive a redemption
or mandatory repurchase payment with respect to any Note; (h) except as
permitted by the Indenture (including Section 901(9)), increase the Conversion
Price or modify the provisions of the Indenture relating to conversion of the
Notes in a manner adverse to the Holders thereof or (i) make any adverse change
to the ability of Holders of Notes to enforce their rights under the Indenture.

 

10.

DEFAULTS AND REMEDIES. An Event of Default is: (a) default in payment of the
principal of, or premium, if any, on the Notes, when due at maturity, upon
repurchase, upon acceleration or otherwise; (b) default for 30 days or more in
payment of any installment of interest on the Notes; (c) default in the payment
of the Designated Event Payment in respect of the Notes on the date therefor or
failure to provide timely notice of a Designated Event; (d) default by the
Company (other than a default set forth in clause (a), (b) or (c) above) for 60
days or more after notice in the observance or performance of any other
covenants in the Indenture; (e) default under any credit agreement, mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by the Company or any
of its Material Subsidiaries (or the payment of which is guaranteed or secured
by the Company or any of its Material Subsidiaries), whether such indebtedness
or guarantee exists on the date of the Indenture or is created thereafter, which
default (i) is caused by a failure to pay when due any principal of such
indebtedness within the grace period provided for in such indebtedness, which
failure continues beyond any applicable grace period (a “Payment Default”), or
(ii) results in the acceleration of such indebtedness prior to its express
maturity (without such

 

A-7



--------------------------------------------------------------------------------

 

acceleration being rescinded or annulled) and, in each case, the principal
amount of such indebtedness, together with the principal amount of any other
such indebtedness under which there is a Payment Default or the maturity of
which has been so accelerated, aggregates $25,000,000 or more and such Payment
Default is not cured or such acceleration is not annulled within 10 days after
notice; or (f) failure by the Company or any Material Subsidiary of the Company
to pay final, nonappealable judgments (other than any judgment as to which a
reputable insurance company has accepted full liability) aggregating in excess
of $25,000,000, which judgments are not stayed, bonded or discharged within
60 days after their entry; or (g) certain events involving bankruptcy,
insolvency or reorganization of the Company or any Material Subsidiary. If an
Event of Default occurs and is continuing, the Trustee or the Holders of at
least 25% in principal amount of the then outstanding Notes may declare the
unpaid principal of, premium, if any, and accrued and unpaid interest on all
Notes then outstanding to be due and payable immediately, except that in the
case of an Event of Default arising from certain events of bankruptcy,
insolvency, or reorganization with respect to the Company, all outstanding Notes
become due and payable without further action or notice. Holders of Notes may
not enforce the Indenture or the Notes except as provided in the Indenture. The
Trustee may require an indemnity satisfactory to it before it enforces the
Indenture or the Notes. Subject to certain limitations, Holders of a majority in
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders notice of
any continuing default (except a default in payment of principal, premium, if
any, or interest) if it determines that withholding notice is in their
interests. The Company must furnish annual compliance certificates to the
Trustee.

 

11. TRUSTEE DEALINGS WITH THE COMPANY. The Trustee or any of its Affiliates, in
their individual or any other capacities, may make or continue loans to or
guaranteed by, accept deposits from and perform services for the Company or its
Affiliates and may otherwise deal with the Company or its Affiliates as if it
were not Trustee.

 

12. NO RECOURSE AGAINST OTHERS. No director, officer, employee, shareholder or
Affiliate, as such, of the Company shall have any liability for any obligations
of the Company under the Notes or the Indenture or for any claim based on, in
respect of or by reason of such obligations or their creation. Each Holder by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for the Notes.

 

13. AUTHENTICATION. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

 

14.

ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder or an
assignee, such as: TEN CO = tenants in common, TEN ENT = tenants by the
entireties, JT TEN = joint tenants with right of survivorship and not

 

A-8



--------------------------------------------------------------------------------

 

as tenants in common, CUST = Custodian and U/G/M/A = Uniform Gifts to Minors
Act.

 

15. CONVERSION. Subject to and upon compliance with the provisions of the
Indenture, the registered holder of this Note has the right at any time on or
before the close of business on the Maturity Date (or in case this Note or any
portion hereof is (a) called for redemption prior to such date, before the close
of business on the last Trading Day preceding the date fixed for redemption
(unless the Company defaults in payment of the Redemption Price in which case
the conversion right will terminate at the close of business on the date such
default is cured) or (b) subject to a duly completed election for repurchase, on
or before the close of business on the Business Day immediately preceding the
Designated Event Purchase Date (unless the Company defaults in payment due upon
repurchase or such Holder elects to withdraw the submission of such election to
repurchase ) to convert the principal amount hereof, or any portion of such
principal amount which is $1,000 or an integral multiple thereof, into that
number of fully paid and non-assessable shares of common stock of the Company
(“Common Stock”) obtained by dividing the principal amount of the Note or
portion thereof to be converted by the conversion price of $5.46 per share (the
“Conversion Price”) (which is equivalent to a conversion rate of 183.1502 shares
per $1,000 of notes (the “Conversion Rate”), as adjusted from time to time as
provided in the Indenture), upon surrender of this Note to the Company at the
office or agency maintained for such purpose (and at such other offices or
agencies designated for such purpose by the Company), accompanied by written
notice of conversion duly executed (and if the shares of Common Stock to be
issued on conversion are to be issued in any name other than that of the
registered holder of this Note by instruments of transfer, in form satisfactory
to the Company, duly executed by the registered holder or its duly authorized
attorney) and, in case such surrender shall be made during the period from the
close of business on the Regular Record Date immediately preceding any Interest
Payment Date through the close of business on the last Trading Day immediately
preceding such Interest Payment Date (unless this Note or the portion thereof
being converted has been called for redemption on a date in such period or a
Designated Event Purchase Date has been specified by the Company during such
period), also accompanied by payment, in funds acceptable to the Company, of an
amount equal to the interest otherwise payable on such Interest Payment Date on
the principal amount of this Note then being converted. Subject to the aforesaid
requirement for a payment in the event of conversion after the close of business
on a Regular Record Date immediately preceding an Interest Payment Date, no
adjustment shall be made on conversion for interest accrued hereon or for
dividends on Common Stock delivered on conversion. The right to convert this
Note is subject to the provisions of the Indenture relating to conversion rights
in the case of certain consolidations, mergers, share exchanges or sales or
transfers of substantially all the Company’s assets.

 

A-9



--------------------------------------------------------------------------------

The Conversion Rate on any Notes converted in connection with specified Change
in Control as designated in the Indenture may be increased by an amount, if any,
determined in accordance with Article XVI of the Indenture.

The Company shall, in respect of fractional shares representing fractions of
shares of Common Stock upon any such conversion, make an adjustment in cash
based upon the current market price of the Common Stock on the last Trading Day
prior to the date of conversion or round such fraction up to the nearest whole
number of shares.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to: Level 3 Communications, Inc.,
1025 Eldorado Blvd., Broomfield, CO 80021, Attention: Vice President, Investor
Relations, or by telephone at (720) 888-1000.

 

A-10



--------------------------------------------------------------------------------

FORM OF CONVERSION NOTICE

 

To: Level 3 Communications, Inc.

The undersigned owner of the Note hereby irrevocably exercises the option to
convert this Note, or portion hereof (which is $1,000 or an integral multiple
thereof) below designated, into shares of Common Stock of Level 3
Communications, Inc., in accordance with the terms of the Indenture referred to
in this Note, and directs that the shares issuable and deliverable upon the
conversion, together with any check in payment for fractional shares and Notes
representing any unconverted principal amount hereof, be issued and delivered to
the owner hereof unless a different name has been indicated below. If shares or
any portion of this Note not converted are to be issued in the name of a Person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto. Any amount required to be paid by the undersigned on
account of interest and taxes accompanies this Note.

 

Dated:     Fill in for registration of shares if to be delivered,        and
Notes if to be issued, other than to and in the        name of the owner       
(Please Print):    

Signature

          Principal amount to be converted (if less than all):   (Name)         
    $____,000                 (Street Address)     Social Security or other
Taxpayer Identification Number               (City, State and Zip Code)    

Signature Guarantee:

_________________________________________

Signatures must be guaranteed by an eligible Guarantor Institution (banks,
brokers, dealers, savings and loan associations and credit unions) with
membership in an approved signature guarantee medallion program pursuant to
Securities and Exchange Commission Rule 17Ad-15 if shares are to be issued, or
Notes are to be delivered, other than to and in the name of the registered
holder.

 

A-11



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to

 

 

--------------------------------------------------------------------------------

(Insert assignee’s social security or tax I.D. no.)

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                                         
                 agent to transfer this Note on the books of the Company. The
agent may substitute another to act for him.

Your Signature: _______________________________________________________

                                (Sign exactly as your name appears on the other
side of this Note)

Date: ____________________________

Medallion Signature Guarantee: ______________________________________________

 

A-12



--------------------------------------------------------------------------------

DESIGNATED EVENT PURCHASE NOTICE

If you wish to have this Note repurchased by the Company pursuant to
Section 1006 of the Indenture, check the Box: ¨

If you wish to have a portion of this Note purchased by the Company pursuant to
Section 1006 of the Indenture, state the amount (in multiples of $1,000):
$                    .

 

Date:                                              

 

Your Signature:

        (Sign exactly as your name appears on the other side of this Note)    
Medallion Signature Guarantee:       

Certificate Number:                                              

 

A-13